


Exhibit 10.9

 

UHS HOLDCO, INC.

 

SECURITYHOLDERS AGREEMENT

 

THIS SECURITYHOLDERS AGREEMENT (the “Agreement”) is made as of May 31, 2007, by
and among (i) UHS Holdco, Inc., a Delaware corporation (the “Company”),
(ii) BSMB/UHS, L.P., a Delaware limited partnership (“BSMB/UHS”) and BSMB/UHS
Co-Investment Partners, L.P., a Delaware limited partnership (“BSMB
Co-Investment” and, together with BSMB/UHS, “BSMB”), (iii) Gary D. Blackford and
Kathy Blackford (collectively, “Blackford”) and (iv) each of the other Persons
whose names appear on the Schedule of Investors attached hereto (the “Schedule
of Investors”), as amended from time to time in accordance with the terms hereof
(the “Other Holders”), and each Person who after the date hereof acquires Common
Stock and Common Stock Equivalents and agrees to be bound by this Agreement by
executing a joinder to this Agreement substantially in the form of Exhibit A
hereto.  Capitalized terms used herein are defined in Section 12.

 

WHEREAS, BSMB has acquired the shares of Common Stock set forth opposite its
name on the Schedule of Investors;

 

WHEREAS, each of Blackford and the Other Holders has acquired the shares of
Common Stock set forth opposite its, his or her name on the Schedule of
Investors;

 

WHEREAS, the Company and the Securityholders desire to enter into this Agreement
for the purposes, among others, of (i) establishing the composition of the
Company’s Board of Directors (the “Board”), (ii) assuring continuity in the
management and ownership of the Company and (iii) limiting the manner and terms
by which the Securityholder Shares may be Transferred.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:

 

1.     Voting Agreement.

 


(A)   BOARD OF DIRECTORS. EACH SECURITYHOLDER HEREBY AGREES THAT SUCH PERSON
SHALL VOTE, OR CAUSE TO BE VOTED, ALL VOTING SECURITIES OF THE COMPANY OVER
WHICH SUCH PERSON HAS THE POWER TO VOTE OR DIRECT THE VOTING, AND SHALL TAKE ALL
OTHER REASONABLY NECESSARY OR DESIRABLE ACTIONS WITHIN SUCH PERSON’S CONTROL
(WHETHER IN SUCH PERSON’S CAPACITY AS A STOCKHOLDER, DIRECTOR, MEMBER OF A BOARD
COMMITTEE OR OFFICER OF THE COMPANY OR OTHERWISE, AND INCLUDING, WITHOUT
LIMITATION, ATTENDANCE AT MEETINGS IN PERSON, VIA TELEPHONE OR BY PROXY FOR
PURPOSES OF OBTAINING A QUORUM AND EXECUTION OF WRITTEN CONSENTS IN LIEU OF
MEETINGS), AND THE COMPANY SHALL TAKE ALL REASONABLY NECESSARY OR DESIRABLE
ACTIONS WITHIN ITS CONTROL (INCLUDING, WITHOUT LIMITATION, CALLING SPECIAL BOARD
AND STOCKHOLDER MEETINGS), SO THAT:


 


(I)            THE SIZE OF THE BOARD SHALL INITIALLY BE FOUR (4) DIRECTORS AND
THE FOLLOWING INDIVIDUALS SHALL BE ELECTED TO THE BOARD AND CAUSED TO BE
CONTINUED IN OFFICE:

 

--------------------------------------------------------------------------------


 

(A)  THREE (3) REPRESENTATIVES DESIGNATED BY THE BSMB MAJORITY HOLDERS (THE
“BSMB DIRECTORS”); AND

 

(B)   THE THEN DULY ELECTED CHIEF EXECUTIVE OFFICER OF UHS (“CEO”), WHO SHALL
INITIALLY BE GARY D. BLACKFORD; PROVIDED, THAT IN THE EVENT THAT GARY D.
BLACKFORD’S EMPLOYMENT WITH THE COMPANY OR ANY OF ITS SUBSIDIARIES TERMINATES
FOR ANY REASON (OTHER THAN AS A RESULT OF THE DEATH OF, DISABILITY OF, OR
CONVICTION OF A FELONY BY, GARY D. BLACKFORD), GARY D. BLACKFORD SHALL BE
ENTITLED TO EITHER, AT THE ELECTION OF THE BSMB MAJORITY HOLDERS, REMAIN AS A
MEMBER OF THE BOARD OR ATTEND EACH MEETING OF THE BOARD AS A NON-VOTING OBSERVER
SO LONG AS (I) BLACKFORD CONTINUES TO OWN AT LEAST 50% OF THE COMMON STOCK HELD
BY BLACKFORD ON THE DATE HEREOF AND (II) GARY D. BLACKFORD IS NOT EMPLOYED BY,
OR CONSULTING FOR, ANY COMPETITOR OF THE COMPANY OR ANY OF ITS SUBSIDIARIES.

 


(II)           THE COMPOSITION OF THE BOARD OF DIRECTORS OF EACH OF THE
COMPANY’S SUBSIDIARIES, IF ANY (EACH, A “SUB BOARD”), SHALL BE DETERMINED BY THE
SAME FORMULA AS THAT OF THE BOARD;


 


(III)          THE COMPOSITION OF ANY COMMITTEE OF THE BOARD OR ANY SUB BOARD
SHALL NOT EXCEED FOUR (4) MEMBERS AND (1) UNLESS OTHERWISE WAIVED BY THE BSMB
MAJORITY HOLDERS, SHALL INCLUDE AT LEAST TWO BSMB DIRECTORS AND (2) FOR SO LONG
AS HE IS A DIRECTOR, SHALL INCLUDE THE CEO, UNLESS WAIVED BY HIM OR UNLESS THE
BOARD OR SUCH SUB BOARD DESIRES TO EXCLUDE OFFICERS FROM SUCH COMMITTEE;


 


(IV)          A REPRESENTATIVE TO THE BOARD OR A SUB BOARD DESIGNATED BY ANY
SECURITYHOLDER PURSUANT TO THE TERMS OF THIS SECTION 1 MAY BE REMOVED FROM THE
BOARD OR SUCH SUB BOARD (WITH OR WITHOUT CAUSE) ONLY IN ACCORDANCE WITH THE
COMPANY’S OR SUCH SUBSIDIARY’S BYLAWS AND ONLY UPON SUCH SECURITYHOLDER’S
WRITTEN REQUEST;


 


(V)           IN THE EVENT THAT ANY REPRESENTATIVE DESIGNATED (OR SUBJECT TO
APPROVAL) HEREUNDER BY ANY SECURITYHOLDER (OR SECURITYHOLDERS) CEASES TO SERVE
AS A MEMBER OF THE BOARD, A SUB BOARD OR A COMMITTEE DURING HIS OR HER TERM OF
OFFICE (WHETHER DUE TO RESIGNATION, REMOVAL OR OTHERWISE), THE RESULTING VACANCY
ON THE BOARD OR THE SUB BOARD SHALL BE FILLED BY A REPRESENTATIVE DESIGNATED
(AND APPROVED) BY THE SECURITYHOLDER(S) ORIGINALLY ENTITLED TO DESIGNATE (OR
APPROVE) SUCH DIRECTOR PURSUANT TO SECTION 1(A)(I) OR SECTION 1(A)(VII);


 


(VI)          IF ANY PARTY FAILS TO DESIGNATE A REPRESENTATIVE TO FILL A
DIRECTORSHIP PURSUANT TO THE TERMS OF THIS SECTION 1, NEITHER THE BOARD NOR THE
SECURITYHOLDERS MAY ELECT, AND THE SECURITYHOLDERS SHALL NOT VOTE TO ELECT, ANY
PERSON TO FILL SUCH VACANT DIRECTORSHIP WITHOUT THE PRIOR WRITTEN CONSENT OF THE
SECURITYHOLDER(S) ORIGINALLY ENTITLED TO DESIGNATE (OR APPROVE) SUCH DIRECTOR
PURSUANT TO SECTION 1(A)(I) OR SECTION 1(A)(VII);


 


(VII)         THE SIZE OF THE BOARD SHALL BE INCREASED AT THE ELECTION OF THE
BOARD AND THE INDIVIDUALS DESIGNATED BY THE BSMB MAJORITY HOLDERS SHALL BE
ELECTED TO THE BOARD AND CAUSED TO BE CONTINUED IN OFFICE TO FILL THE VACANCIES
CREATED THEREBY; AND


 


2

--------------------------------------------------------------------------------



 


(VIII)        THE BYLAWS OF THE COMPANY AND OF EACH OF THE COMPANY’S
SUBSIDIARIES SHALL PROVIDE THAT, EXCEPT AS OTHERWISE PROVIDED BY LAW, NO QUORUM
SHALL EXIST AT ANY MEETING OF THE BOARD OR ANY SUB BOARD UNLESS DIRECTORS HAVING
A MAJORITY OF THE VOTING POWER OF SUCH BOARD OF DIRECTORS ARE PRESENT AT SUCH
MEETING.


 


(B)   THE COMPANY SHALL PAY THE REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY
EACH DIRECTOR IN CONNECTION WITH ATTENDING THE MEETINGS OF THE BOARD, ANY SUB
BOARD AND ANY COMMITTEE THEREOF.


 


(C)   ANY MEMBER OF THE BOARD WHO IS NOT AN EMPLOYEE OF THE COMPANY, BSMB OR ANY
OTHER SECURITYHOLDER OR ANY OF THEIR RESPECTIVE AFFILIATES (OTHER THAN AN
EMPLOYEE OF A PORTFOLIO COMPANY OF AN INVESTMENT FUND SPONSORED BY BSMB OR ITS
AFFILIATES THAT IS NOT THE COMPANY) MAY BE ENTITLED TO RECEIVE DIRECTOR FEES IN
THE AMOUNT AND FORM DETERMINED BY THE BOARD THAT ARE COMMENSURATE WITH THE
RESPONSIBILITIES OF SUCH MEMBER.


 

2      Representations and Warranties.  Each Securityholder represents and
warrants to the Company and each other Securityholder that (a) immediately
following the Effective Time, such Securityholder is the record owner of the
number of Securityholder Shares set forth opposite such Securityholder’s name on
the Schedule of Investors attached hereto; (b) this Agreement has been duly
authorized, executed and delivered by such Securityholder and constitutes the
valid and binding obligation of such Securityholder, enforceable in accordance
with its terms; and (c) such Securityholder has not granted and is not a party
to any proxy, voting trust or other agreement which is inconsistent with,
conflicts with or violates any provision of this Agreement.  No holder of
Securityholder Shares, in its capacity as such, shall grant any proxy or become
party to any voting trust or other agreement which is inconsistent with,
conflicts with or violates any provision of this Agreement.

 

3.     Restrictions on Transfer of Securityholder Shares.

 


(A)   TRANSFER OF SECURITYHOLDER SHARES.  NO SECURITYHOLDER (OTHER THAN THE BSMB
INVESTORS) MAY TRANSFER ANY INTEREST IN SUCH PERSON’S SECURITYHOLDERS SHARES
OTHER THAN PURSUANT TO SECTION 3(B), SECTION 3(C), SECTION 3(D), SECTION 4,
SECTION 5 OR SECTION 10 (AN “EXEMPT TRANSFER”).  NO SECURITYHOLDER MAY PLEDGE,
HYPOTHECATE, GRANT A SECURITY INTEREST IN, OR OTHERWISE ENCUMBER SUCH PERSON’S
SECURITYHOLDERS SHARES EXCEPT WITH THE WRITTEN CONSENT OF THE COMPANY.


 


(B)   RIGHT OF FIRST REFUSAL.


 


(I)            ANY MANAGEMENT HOLDER (A “TRANSFERRING HOLDER”) THAT RECEIVES A
BONA FIDE OFFER TO PURCHASE SUCH PERSON’S SHARES AND PROPOSES TO TRANSFER SUCH
SECURITYHOLDER SHARES (OTHER THAN ANY TRANSFER (X) AS A PARTICIPATION
SECURITYHOLDER PURSUANT TO  SECTION 3(C) OR (Y) PURSUANT TO SECTION 3(D),
SECTION 4, SECTION 5 OR SECTION 10) SHALL DELIVER A WRITTEN NOTICE (AN “OFFER
NOTICE”) (1) TO THE COMPANY, (2) TO BSMB ON BEHALF OF THE BSMB INVESTORS, AND
(3) TO THE BLACKFORD INVESTORS (FOR PURPOSES OF THIS SECTION 3(B), THE BSMB
INVESTORS AND THE BLACKFORD INVESTORS ARE COLLECTIVELY REFERRED TO AS THE
“OFFEREES”) AT LEAST 45 DAYS PRIOR TO MAKING SUCH TRANSFER (SUCH 45-DAY PERIOD,
THE “ELECTION PERIOD”).  THE OFFER NOTICE SHALL DISCLOSE IN REASONABLE DETAIL
THE PROPOSED NUMBER AND TYPE OF SECURITYHOLDER SHARES TO BE TRANSFERRED, THE
PROPOSED


 


3

--------------------------------------------------------------------------------



 


TERMS AND CONDITIONS OF THE TRANSFER AND THE IDENTITY OF THE PROSPECTIVE
TRANSFEREE(S).  THE COMPANY MAY ELECT TO PURCHASE ALL OR ANY PORTION OF THE
SECURITYHOLDER SHARES SPECIFIED IN THE OFFER NOTICE AT THE PRICE AND ON THE
TERMS SPECIFIED THEREIN BY DELIVERING WRITTEN NOTICE OF SUCH ELECTION TO THE
TRANSFERRING HOLDER AND THE OFFEREES AS SOON AS PRACTICAL BUT IN ANY EVENT
WITHIN 20 DAYS AFTER THE DELIVERY OF THE OFFER NOTICE.  IF THE COMPANY HAS NOT
ELECTED TO PURCHASE ALL OF THE SECURITYHOLDER SHARES WITHIN SUCH 20-DAY PERIOD,
THE OFFEREES MAY ELECT TO PURCHASE (ON A PRO RATA BASIS BASED ON THE NUMBER OF
SHARES OF COMMON STOCK OWNED BY EACH OFFEREE AT THE TIME OF DETERMINATION,
INCLUDING SHARES OF COMMON STOCK TO BE ACQUIRED PURSUANT TO VESTED OPTIONS) ALL
OF THE SECURITYHOLDER SHARES SPECIFIED IN THE OFFER NOTICE WHICH THE COMPANY HAS
NOT ELECTED TO PURCHASE AT THE PRICE AND ON THE TERMS SPECIFIED THEREIN BY
DELIVERING WRITTEN NOTICE OF SUCH ELECTION TO THE TRANSFERRING HOLDER AND TO THE
COMPANY AS SOON AS PRACTICAL BUT IN ANY EVENT WITHIN 45 DAYS AFTER DELIVERY OF
THE OFFER NOTICE. ANY SECURITYHOLDER SHARES NOT ELECTED TO BE PURCHASED BY ANY
OFFEREE BY THE END OF SUCH 45-DAY PERIOD SHALL BE REOFFERED FOR THE FIVE-DAY
PERIOD PRIOR TO THE EXPIRATION OF THE ELECTION PERIOD BY THE TRANSFERRING HOLDER
TO THE OTHER OFFEREES (ON A PRO RATA BASIS BASED ON THE NUMBER OF SHARES OF
COMMON STOCK OWNED BY EACH OFFEREE AT THE TIME OF DETERMINATION, INCLUDING
SHARES OF COMMON STOCK TO BE ACQUIRED PURSUANT TO VESTED OPTIONS) AND THE
COMPANY.  IF THE COMPANY AND/OR THE OFFEREES HAVE ELECTED TO PURCHASE ALL OF THE
SECURITYHOLDER SHARES FROM THE TRANSFERRING HOLDER, THE TRANSFER OF SUCH
SECURITYHOLDER SHARES SHALL BE CONSUMMATED AS SOON AS PRACTICAL AFTER THE
DELIVERY OF THE ELECTION NOTICE(S) TO THE TRANSFERRING HOLDER, BUT IN ANY EVENT
WITHIN 45 DAYS AFTER THE EXPIRATION OF THE ELECTION PERIOD.


 


(II)           IF THE COMPANY AND THE OFFEREES HAVE NOT ELECTED TO PURCHASE ALL
OF THE SECURITYHOLDER SHARES BEING OFFERED IN THE PURCHASE NOTICE, THE
TRANSFERRING HOLDER MAY, WITHIN 180 DAYS AFTER THE EXPIRATION OF THE ELECTION
PERIOD AND SUBJECT TO THE OTHER PROVISIONS OF SECTION 3, TRANSFER THE
SECURITYHOLDER SHARES TO ONE OR MORE THIRD PARTIES AT A PRICE NO LESS THAN THE
PRICE PER SHARE SPECIFIED IN THE OFFER NOTICE AND ON OTHER TERMS THAT ARE NOT
MORE FAVORABLE IN THE AGGREGATE TO THE TRANSFEREES THEREOF THAN THOSE THAT WERE
OFFERED TO THE COMPANY AND THE OFFEREES IN THE OFFER NOTICE UNLESS THE
TRANSFERRING HOLDER SHALL FIRST HAVE DELIVERED A SECOND NOTICE SETTING FORTH
SUCH MORE FAVORABLE TERMS (THE “AMENDED OFFER NOTICE”) TO THE COMPANY AND THE
OFFEREES.  IF THE TRANSFERRING HOLDER DELIVERS AN AMENDED OFFER NOTICE, THE
COMPANY AND, IF THE COMPANY ELECTS NOT TO, THE OFFEREES MAY ELECT TO ACQUIRE ALL
OF THE SECURITYHOLDER SHARES SPECIFIED IN THE AMENDED OFFER NOTICE BY DELIVERING
WRITTEN NOTICE TO THE TRANSFERRING HOLDER NOT LATER THAN THE LATER OF (1) 45
DAYS AFTER DELIVERY OF THE OFFER NOTICE OR (2) 10 BUSINESS DAYS AFTER DELIVERY
OF THE AMENDED OFFER NOTICE.  ANY SECURITYHOLDER SHARES NOT TRANSFERRED WITHIN
SUCH 180-DAY PERIOD MUST BE REOFFERED TO THE COMPANY AND THE OFFEREES PURSUANT
TO THIS SECTION 3(B) PRIOR TO ANY SUBSEQUENT TRANSFER.  THE OFFER NOTICE MUST
SPECIFY WHETHER THE PURCHASE PRICE SHALL BE PAYABLE SOLELY IN CASH AT THE
CLOSING OF THE TRANSACTION OR IN INSTALLMENTS OVER TIME.


 


(C)   CO-SALE RIGHTS.


 


(I)            ANY SECURITYHOLDER (THE “SECTION 3(C) TRANSFERRING
SECURITYHOLDER”) THAT PROPOSES TO TRANSFER SECURITYHOLDER SHARES (OTHER THAN IN
A TRANSFER


 


4

--------------------------------------------------------------------------------



 


OF EXCLUDED SECURITIES OR A TRANSFER PURSUANT TO SECTION 3(B), SECTION 3(D),
SECTION 4, SECTION 5 OR SECTION 10, AS APPLICABLE) SHALL DELIVER A WRITTEN
NOTICE (THE “SALE NOTICE”) TO THE COMPANY AND TO THE SECURITYHOLDERS (THE
“PARTICIPATION SECURITYHOLDERS”) AT LEAST 30 DAYS PRIOR TO MAKING SUCH TRANSFER,
SPECIFYING IN REASONABLE DETAIL THE IDENTITY OF THE PROSPECTIVE TRANSFEREE(S)
(TO THE EXTENT KNOWN), THE NUMBER AND TYPE OF SHARES TO BE TRANSFERRED AND THE
TERMS AND CONDITIONS OF THE TRANSFER.  EACH PARTICIPATION SECURITYHOLDER MAY
ELECT TO PARTICIPATE IN THE CONTEMPLATED TRANSFER AT THE SAME PRICE PER SHARE
AND ON THE SAME TERMS AND CONDITIONS BY DELIVERING WRITTEN NOTICE TO THE
SECTION 3(C) TRANSFERRING SECURITYHOLDER WITHIN 15 DAYS AFTER DELIVERY OF THE
SALE NOTICE, WHICH NOTICE SHALL BECOME IRREVOCABLE AFTER THE EXPIRATION OF SUCH
15-DAY PERIOD AND SHALL SPECIFY THE NUMBER OF SECURITYHOLDER SHARES THAT SUCH
PARTICIPATION SECURITYHOLDER DESIRES TO INCLUDE IN SUCH PROPOSED TRANSFER;
PROVIDED, THAT EACH PARTICIPATION SECURITYHOLDER SHALL BE REQUIRED, AS A
CONDITION TO BEING PERMITTED TO SELL SECURITYHOLDER SHARES PURSUANT TO THIS
SECTION 3(C), TO ELECT TO SELL SECURITYHOLDER SHARES OF THE SAME TYPE AND CLASS
AND IN THE SAME RELATIVE PROPORTIONS (WHICH PROPORTIONS SHALL BE DETERMINED ON A
SHARE FOR SHARE BASIS) AS THE SECURITYHOLDER SHARES BEING TRANSFERRED BY THE
SECTION 3(C) TRANSFERRING SECURITYHOLDER.  IF NONE OF THE PARTICIPATION
SECURITYHOLDERS GIVES SUCH NOTICE PRIOR TO THE EXPIRATION OF THE 15-DAY PERIOD
FOR GIVING SUCH NOTICE, THEN THE SECTION 3(C) TRANSFERRING SECURITYHOLDERS MAY
TRANSFER SECURITYHOLDER SHARES TO ANY PERSON AT A PRICE NO GREATER, AND ON OTHER
TERMS AND CONDITIONS THAT ARE NOT MORE FAVORABLE IN THE AGGREGATE TO THE
SECTION 3(C) TRANSFERRING SECURITYHOLDER THAN THOSE SET FORTH IN THE SALE NOTICE
AT ANY TIME WITHIN 180 DAYS AFTER EXPIRATION OF SUCH 15-DAY PERIOD FOR GIVING
NOTICE.  ANY SUCH SECURITYHOLDER SHARES NOT TRANSFERRED BY THE SECTION 3(C)
TRANSFERRING SECURITYHOLDER DURING SUCH 180-DAY PERIOD SHALL AGAIN BE SUBJECT TO
THE PROVISIONS OF THIS SECTION 3(C) UPON SUBSEQUENT TRANSFER.  IF ANY
PARTICIPATION SECURITYHOLDERS HAVE ELECTED TO PARTICIPATE IN SUCH TRANSFER, THE
PARTICIPATION SECURITYHOLDERS SHALL BE ENTITLED TO SELL IN THE CONTEMPLATED
TRANSFER, AT THE SAME PRICE AND ON THE SAME TERMS AS THE SECTION 3(C)
TRANSFERRING SECURITYHOLDER, A PORTION OF THE TOTAL NUMBER OF EACH CLASS OF
SECURITYHOLDER SHARES TO BE SOLD IN THE TRANSFER, TO BE CALCULATED ACCORDING TO
THE FOLLOWING FORMULA: THE NUMBER OF SECURITYHOLDER SHARES OF SUCH CLASS THAT A
PARTICIPATING PARTICIPATION SECURITYHOLDER MAY SELL EQUALS THE TOTAL NUMBER OF
SECURITYHOLDER SHARES OF SUCH CLASS TO BE SOLD IN THE TRANSFER, MULTIPLIED BY A
FRACTION (1)  THE NUMERATOR OF WHICH IS THE NUMBER OF SECURITYHOLDER SHARES OF
SUCH CLASS OWNED BY SUCH PARTICIPATION SECURITYHOLDER (INCLUDING THE NUMBER OF
SECURITYHOLDER SHARES, IF ANY, ISSUABLE UPON THE EXERCISE OF ANY OPTION THAT HAS
VESTED AT THE TIME OF DETERMINATION OR THAT WILL BECOME VESTED AS A RESULT OF
SUCH TRANSFER, PURSUANT TO THE TERMS OF THE STOCK OPTION PLAN AND THE OPTION
AGREEMENT APPLICABLE TO SUCH OPTIONS), AND (2) THE DENOMINATOR OF WHICH IS THE
NUMBER OF SECURITYHOLDER SHARES OF SUCH CLASS OWNED, IN THE AGGREGATE, BY THE
SECTION 3(C) TRANSFERRING SECURITYHOLDER AND ALL PARTICIPATING PARTICIPATION
SECURITYHOLDERS (INCLUDING THE NUMBER OF SECURITYHOLDER SHARES, IF ANY, ISSUABLE
UPON THE EXERCISE OF ANY OPTION THAT HAS VESTED AT THE TIME OF DETERMINATION OR
THAT WILL BECOME VESTED AS A RESULT OF SUCH TRANSFER, PURSUANT TO THE STOCK
OPTION PLAN AND THE OPTION AGREEMENT APPLICABLE TO SUCH OPTIONS).


 


(II)           NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THE SECTION 3(C)
TRANSFERRING SECURITYHOLDER SHALL NOT CONSUMMATE THE TRANSFER CONTEMPLATED BY
THE SALE


 


5

--------------------------------------------------------------------------------



 


NOTICE ON TERMS MATERIALLY MORE FAVORABLE IN THE AGGREGATE TO IT THAN THOSE SET
FORTH IN THE SALE NOTICE (INCLUDING, WITHOUT LIMITATION, AS TO PRICE PER SHARE
OR FORM OF CONSIDERATION TO BE RECEIVED) UNLESS THE SECTION 3(C) TRANSFERRING
SECURITYHOLDER SHALL FIRST HAVE DELIVERED A SECOND NOTICE SETTING FORTH SUCH
MATERIALLY MORE FAVORABLE TERMS (THE “AMENDED SALE NOTICE”) TO EACH
PARTICIPATION SECURITYHOLDER WHO HAD NOT ELECTED TO PARTICIPATE IN THE
CONTEMPLATED TRANSFER.  EACH PARTICIPATION SECURITYHOLDER RECEIVING AN AMENDED
SALE NOTICE MAY ELECT TO PARTICIPATE IN THE CONTEMPLATED TRANSFER ON SUCH
AMENDED TERMS BY DELIVERING WRITTEN NOTICE TO THE SECTION 3(C) TRANSFERRING
SECURITYHOLDER NOT LATER THAN TEN (10) BUSINESS DAYS AFTER DELIVERY OF THE
AMENDED SALE NOTICE.


 


(III)          NO SECTION 3(C) TRANSFERRING SECURITYHOLDER SHALL TRANSFER ANY OF
ITS SECURITYHOLDER SHARES TO ANY PROSPECTIVE TRANSFEREE IF SUCH PROSPECTIVE
TRANSFEREE(S) DECLINES TO ALLOW THE PARTICIPATION OF THE ELECTING PARTICIPATION
SECURITYHOLDERS, UNLESS THE SECTION 3(C) TRANSFERRING SECURITYHOLDER ACQUIRES
FROM EACH ELECTING PARTICIPATION SECURITYHOLDER THE NUMBER OF SECURITYHOLDER
SHARES SUCH ELECTING PARTICIPATION SECURITYHOLDER WOULD HAVE BEEN ENTITLED TO
TRANSFER TO THE PROSPECTIVE TRANSFEREE (OR, IF LESS, THE NUMBER OF
SECURITYHOLDER SHARES THAT SUCH PARTICIPATION SECURITYHOLDER REQUESTED TO
TRANSFER TO SUCH TRANSFEREE) FOR CASH AND ON THE SAME TERMS AND CONDITIONS AND
AT THE SAME PRICE PER SHARE PAID BY THE TRANSFEREE.  IF THE TRANSFER PURSUANT TO
THIS SECTION 3(C) IS ACTUALLY CONSUMMATED, EACH SECURITYHOLDER TRANSFERRING
SECURITYHOLDER SHARES PURSUANT TO THIS SECTION 3(C) SHALL PAY ITS OWN COSTS OF
ANY SALE AND A PRO RATA SHARE (BASED ON THE RELATIVE CONSIDERATION TO BE
RECEIVED IN RESPECT OF THE SECURITYHOLDER SHARES TO BE SOLD) OF THE EXPENSES
INCURRED BY THE SECURITYHOLDERS (TO THE EXTENT SUCH COSTS ARE INCURRED FOR THE
BENEFIT OF ALL SECURITYHOLDERS AND ARE NOT OTHERWISE PAID BY THE COMPANY OR THE
TRANSFEREE).  EACH SECURITYHOLDER TRANSFERRING SECURITYHOLDER SHARES PURSUANT TO
THIS SECTION 3(C) SHALL BE OBLIGATED TO PROVIDE THE SAME REPRESENTATIONS,
WARRANTIES, COVENANTS, AND AGREEMENTS AND TO JOIN ON A PRO RATA BASIS (BASED ON
THE RELATIVE CONSIDERATION TO BE RECEIVED IN RESPECT OF THE SECURITYHOLDER
SHARES TO BE SOLD) IN ANY INDEMNIFICATION OR OTHER OBLIGATIONS THAT THE
SECTION 3(C) TRANSFERRING SECURITYHOLDER AGREES TO PROVIDE IN CONNECTION WITH
SUCH TRANSFER (OTHER THAN ANY SUCH OBLIGATIONS THAT RELATE SPECIFICALLY TO A
PARTICULAR SECURITYHOLDER SUCH AS INDEMNIFICATION WITH RESPECT TO
REPRESENTATIONS AND WARRANTIES GIVEN BY A SECURITYHOLDER REGARDING SUCH
SECURITYHOLDER’S TITLE TO AND OWNERSHIP OF SUCH SECURITYHOLDER’S SECURITYHOLDER
SHARES); PROVIDED, THAT (I) NO INDEMNIFICATION OBLIGATION OF ANY SECURITYHOLDER
SHALL EXCEED THE AGGREGATE NET CONSIDERATION TO BE RECEIVED BY SUCH
SECURITYHOLDER IN CONNECTION WITH SUCH TRANSFER, (II) NO SECURITYHOLDER WHICH IS
AN INSTITUTIONAL INVESTOR OR INVESTMENT FUND SHALL BE REQUIRED TO ENTER INTO ANY
NON-COMPETITION, NON-SOLICITATION OR SIMILAR ARRANGEMENT WHICH SURVIVES THE
CLOSING OF SUCH TRANSFER, AND (III) NO SECURITYHOLDER SHALL BE REQUIRED TO ENTER
INTO A NEW NON-COMPETITION, NON-SOLICITATION OR SIMILAR ARRANGEMENT WHICH
SURVIVES THE CLOSING OF SUCH TRANSFER THAT IS MORE RESTRICTIVE THAN ANY
NON-COMPETITION, NON-SOLICITATION OR SIMILAR ARRANGEMENT TO WHICH SUCH
SECURITYHOLDER IS SUBJECT PRIOR TO THE CONSUMMATION OF SUCH TRANSFER.


 


(IV)          NO SECURITYHOLDER SHARES THAT HAVE BEEN TRANSFERRED IN A TRANSFER
PURSUANT TO THE PROVISIONS OF SECTION 3(C) (“EXCLUDED SECURITIES”) SHALL BE
SUBJECT AGAIN TO THE RESTRICTIONS SET FORTH IN THIS SECTION 3(C), NOR SHALL ANY
SECURITYHOLDER HOLDING


 


6

--------------------------------------------------------------------------------



 


EXCLUDED SECURITIES BE ENTITLED TO EXERCISE ANY RIGHTS AS A PARTICIPATION
SECURITYHOLDER UNDER THIS SECTION 3(C) WITH RESPECT TO SUCH EXCLUDED SECURITIES,
AND NO EXCLUDED SECURITIES HELD BY A SECURITYHOLDER SHALL BE COUNTED IN
DETERMINING THE RESPECTIVE PARTICIPATION RIGHTS OF THE SECTION 3(C) TRANSFERRING
SECURITYHOLDER AND THE PARTICIPATION SECURITYHOLDERS IN A TRANSFER SUBJECT TO
SECTION 3(C).


 


(D)   PERMITTED TRANSFERS.  THE RESTRICTIONS SET FORTH IN THIS SECTION 3 SHALL
NOT APPLY WITH RESPECT TO ANY TRANSFER OF SECURITYHOLDER SHARES BY ANY
SECURITYHOLDER (I) IN THE CASE OF ANY SECURITYHOLDER WHO IS A NATURAL PERSON OR
A GRANTOR RETAINED ANNUITY TRUST, (A) PURSUANT TO APPLICABLE LAWS OF DESCENT AND
DISTRIBUTION OR TO OR AMONG MEMBERS OF SUCH SECURITYHOLDER’S OR GRANTOR’S FAMILY
(PROVIDED, THAT IN THE CASE OF A TRANSFER BY A SECURITYHOLDER TO A MEMBER OF HIS
FAMILY (OTHER THAN A MEMBER OF HIS FAMILY THAT IS ALSO A SECURITYHOLDER ON THE
DATE OF THIS AGREEMENT), SUCH SECURITYHOLDER RETAINS THE RIGHT TO VOTE AND
DIRECT THE DISPOSITION OF SUCH SECURITYHOLDER SHARES) OR (B) FOR ESTATE PLANNING
PURPOSES OR (II) BY ANY BSMB INVESTOR TO ANY MEMBER OF THE BSMB GROUP (ALL
TRANSFEREES UNDER (I) AND (II) ARE COLLECTIVELY REFERRED TO HEREIN AS “PERMITTED
TRANSFEREES”).  IF ANY SECURITYHOLDER TRANSFERS SECURITYHOLDER SHARES TO AN
AFFILIATE AND AN EVENT OCCURS WHICH CAUSES SUCH AFFILIATE TO CEASE TO BE AN
AFFILIATE OF SUCH SECURITYHOLDER, THEN, UNLESS PRIOR TO SUCH EVENT, SUCH
AFFILIATE TRANSFERS SUCH SECURITYHOLDER SHARES BACK TO SUCH SECURITYHOLDER, SUCH
EVENT SHALL BE DEEMED A TRANSFER OF SECURITYHOLDER SHARES SUBJECT TO ALL OF THE
RESTRICTIONS ON TRANSFERS OF SECURITYHOLDER SHARES SET FORTH IN THIS AGREEMENT,
INCLUDING WITHOUT LIMITATION, THIS SECTION 3.


 


(E)   TRANSFEREES BOUND BY AGREEMENT.  PRIOR TO TRANSFERRING ANY SECURITYHOLDER
SHARES (OTHER THAN PURSUANT TO A PUBLIC SALE OR A COMPANY SALE) TO ANY PERSON,
EXCEPT AS OTHERWISE SPECIFICALLY SET FORTH IN THIS AGREEMENT, THE TRANSFERRING
HOLDERS OF SECURITYHOLDER SHARES SHALL CAUSE THE PROSPECTIVE TRANSFEREE TO BE
BOUND BY THIS AGREEMENT TO THE SAME EXTENT AS SUCH TRANSFERRING HOLDERS AND TO
EXECUTE AND DELIVER TO THE COMPANY AND THE HOLDERS OF SECURITYHOLDER SHARES A
JOINDER TO THIS AGREEMENT SUBSTANTIALLY IN THE FORM OF EXHIBIT A HERETO.   THE
COMPANY SHALL HAVE THE RIGHT TO REQUIRE, AS A CONDITION TO ANY TRANSFER, RECEIPT
OF AN OPINION OF COUNSEL, WHICH OPINION AND COUNSEL SHALL BE REASONABLY
SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT SUCH TRANSFER IS NOT REQUIRED TO
BE REGISTERED UNDER THE SECURITIES ACT AND IS NOT IN VIOLATION OF ANY APPLICABLE
LAWS.


 


(F)    TRANSFERS IN VIOLATION OF AGREEMENT.  ANY TRANSFER OR ATTEMPTED TRANSFER
OF ANY SECURITYHOLDER SHARES IN VIOLATION OF ANY PROVISION OF THIS AGREEMENT
SHALL BE VOID, AND THE COMPANY SHALL NOT REGISTER THE TRANSFER OF SUCH
SECURITYHOLDER SHARES ON ITS BOOKS OR TREAT ANY PURPORTED TRANSFEREE OF SUCH
SECURITYHOLDER SHARES AS THE OWNER OF SUCH SECURITYHOLDER SHARES FOR ANY
PURPOSE.


 


(G)   TERMINATION OF RESTRICTIONS.  THE RESTRICTIONS ON THE TRANSFER OF
SECURITYHOLDER SHARES SET FORTH IN THIS SECTION 3 SHALL CONTINUE WITH RESPECT TO
EACH APPLICABLE SECURITYHOLDER SHARE UNTIL THE EARLIEST OF THE CONSUMMATION OF A
COMPANY SALE OR AN IPO.


 

4.     Take-Along Rights.

 


(A)   IF THE BSMB MAJORITY HOLDERS ELECT TO CONSUMMATE, OR TO CAUSE THE COMPANY
TO CONSUMMATE, A TRANSACTION CONSTITUTING A COMPANY SALE, THEN, THE BSMB
MAJORITY HOLDERS


 


7

--------------------------------------------------------------------------------



 


SHALL NOTIFY THE COMPANY AND THE OTHER SECURITYHOLDERS IN WRITING AT LEAST 30
DAYS PRIOR TO THE CONSUMMATION OF SUCH TRANSACTION OF THEIR ELECTION TO EXERCISE
THEIR RIGHTS UNDER THIS SECTION 4.  IF THE BSMB MAJORITY HOLDERS DELIVER SUCH
NOTICE, THEN, SUBJECT TO THIS SECTION 4(A), THE OTHER SECURITYHOLDERS SHALL VOTE
FOR, CONSENT TO, AND RAISE NO OBJECTIONS TO THE PROPOSED TRANSACTION, AND THE
SECURITYHOLDERS (INCLUDING THE BSMB INVESTORS) AND THE COMPANY SHALL TAKE ALL
OTHER ACTIONS NECESSARY TO CAUSE THE CONSUMMATION OF SUCH COMPANY SALE ON THE
TERMS PROPOSED BY THE BSMB MAJORITY HOLDERS.  WITHOUT LIMITING THE FOREGOING,
(I) IF THE PROPOSED COMPANY SALE IS STRUCTURED AS A SALE OF ASSETS OR A MERGER
OR CONSOLIDATION, EACH SECURITYHOLDER SHALL VOTE OR CAUSE TO BE VOTED ALL
SECURITYHOLDER SHARES THAT SUCH SECURITYHOLDER HOLDS OR WITH RESPECT TO WHICH
SUCH SECURITYHOLDER HAS THE POWER TO DIRECT THE VOTING AND WHICH ARE ENTITLED TO
VOTE ON SUCH TRANSACTION IN FAVOR OF SUCH TRANSACTION AND SHALL WAIVE ANY
DISSENTER’S RIGHTS, APPRAISAL RIGHTS OR SIMILAR RIGHTS WHICH SUCH SECURITYHOLDER
MAY HAVE IN CONNECTION THEREWITH, (II) IF THE PROPOSED COMPANY SALE IS
STRUCTURED AS OR INVOLVES A SALE OR REDEMPTION OF SECURITYHOLDER SHARES, THE
SECURITYHOLDERS SHALL AGREE TO SELL THEIR PRO RATA SHARE OF SECURITYHOLDER
SHARES BEING SOLD IN SUCH COMPANY SALE ON SUBSTANTIALLY THE TERMS AND CONDITIONS
APPROVED BY AND APPLICABLE TO THE BSMB MAJORITY HOLDERS, AND SUCH
SECURITYHOLDERS SHALL EXECUTE ALL DOCUMENTS REASONABLY REQUIRED TO EFFECTUATE
SUCH COMPANY SALE AND APPROVED BY THE BSMB MAJORITY HOLDERS IN CONNECTION WITH
SUCH COMPANY SALE, (III) EACH SECURITYHOLDER SHALL BE OBLIGATED TO PROVIDE THE
SAME REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS THAT THE BSMB
MAJORITY HOLDERS AGREE TO PROVIDE IN CONNECTION WITH SUCH COMPANY SALE (EXCEPT
THAT EACH SECURITYHOLDER SHALL BE OBLIGATED TO PROVIDE ANY SUCH OBLIGATIONS THAT
RELATE SPECIFICALLY TO A PARTICULAR SECURITYHOLDER SUCH AS REPRESENTATIONS AND
WARRANTIES GIVEN BY A SECURITYHOLDER REGARDING SUCH SECURITYHOLDER’S TITLE TO
AND OWNERSHIP OF SUCH SECURITYHOLDER’S SECURITYHOLDER SHARES), (IV) EACH
SECURITYHOLDER SHALL BE OBLIGATED TO JOIN ON A PRO RATA BASIS (BASED ON THE
RELATIVE CONSIDERATION TO BE RECEIVED BY EACH SUCH SECURITYHOLDER) IN ANY
INDEMNIFICATION OR OTHER OBLIGATIONS THAT THE BSMB MAJORITY HOLDERS AGREE TO
PROVIDE IN CONNECTION WITH SUCH COMPANY SALE (OTHER THAN ANY SUCH OBLIGATIONS
THAT RELATE SPECIFICALLY TO A PARTICULAR SECURITYHOLDER SUCH AS INDEMNIFICATION
WITH RESPECT TO REPRESENTATIONS AND WARRANTIES GIVEN BY A SECURITYHOLDER
REGARDING SUCH SECURITYHOLDER’S TITLE TO AND OWNERSHIP OF SUCH SECURITYHOLDER’S
SECURITYHOLDER SHARES); PROVIDED, THAT THE INDEMNIFICATION OBLIGATION OF EACH
SECURITYHOLDER SHALL NOT EXCEED THE AGGREGATE NET CONSIDERATION TO BE RECEIVED
BY SUCH SECURITYHOLDER, (V) NO SECURITYHOLDER WHICH IS AN INSTITUTIONAL INVESTOR
OR INVESTMENT FUND SHALL BE REQUIRED TO ENTER INTO ANY NON-COMPETITION,
NON-SOLICITATION OR SIMILAR ARRANGEMENT WHICH SURVIVES THE CLOSING OF SUCH
TRANSFER, AND (VI) NO SECURITYHOLDER SHALL BE REQUIRED TO ENTER INTO A NEW
NON-COMPETITION, NON-SOLICITATION OR SIMILAR ARRANGEMENT WHICH SURVIVES THE
CONSUMMATION OF SUCH COMPANY SALE THAT IS MORE RESTRICTIVE THAN ANY
NON-COMPETITION, NON-SOLICITATION OR SIMILAR ARRANGEMENT TO WHICH SUCH
SECURITYHOLDER IS SUBJECT PRIOR TO THE CONSUMMATION OF SUCH COMPANY SALE.


 


(B)   THE OBLIGATIONS OF THE SECURITYHOLDERS WITH RESPECT TO THE COMPANY SALE
ARE SUBJECT TO THE CONDITION THAT UPON THE CONSUMMATION OF THE COMPANY SALE, ALL
OF THE HOLDERS OF A PARTICULAR CLASS OR SERIES OF SECURITYHOLDER SHARES SHALL
RECEIVE THE SAME FORM AND AMOUNT OF CONSIDERATION PER SHARE OR IF ANY HOLDERS OF
A PARTICULAR CLASS OR SERIES OF SECURITYHOLDER SHARES ARE GIVEN AN OPTION AS TO
THE FORM AND AMOUNT OF CONSIDERATION TO BE RECEIVED, ALL HOLDERS OF SUCH CLASS
OR SERIES SHALL BE GIVEN THE SAME OPTION.  IN ADDITION, THE COMPANY SHALL HAVE
THE RIGHT TO REQUIRE THAT ALL HOLDERS OF THEN CURRENTLY EXERCISABLE RIGHTS TO
ACQUIRE A PARTICULAR CLASS OR SERIES OF SECURITYHOLDER SHARES SHALL BE GIVEN AN
OPPORTUNITY, AT THE SECURITYHOLDER’S OPTION, TO EITHER (I) EXERCISE SUCH RIGHTS
PRIOR TO THE CONSUMMATION OF THE COMPANY SALE AND PARTICIPATE IN SUCH


 


8

--------------------------------------------------------------------------------



 


SALE AS HOLDERS OF SUCH SECURITYHOLDER SHARES OR (II) UPON THE CONSUMMATION OF
THE COMPANY SALE, RECEIVE IN EXCHANGE FOR SUCH RIGHTS CONSIDERATION EQUAL TO THE
AMOUNT DETERMINED BY MULTIPLYING (1) THE SAME AMOUNT OF CONSIDERATION PER SHARE
OR AMOUNT OF SECURITYHOLDER SHARES RECEIVED BY THE HOLDERS OF SUCH TYPE AND
CLASS OF SECURITYHOLDER SHARES IN CONNECTION WITH THE COMPANY SALE LESS THE
EXERCISE PRICE PER SHARE OR AMOUNT OF SUCH RIGHTS TO ACQUIRE SUCH SECURITYHOLDER
SHARES BY (2) THE NUMBER OF SHARES OR AGGREGATE AMOUNT OF SECURITYHOLDER SHARES
REPRESENTED BY SUCH RIGHTS.  IN NO EVENT SHALL ANY AMOUNTS PAYABLE TO BEAR
STEARNS MERCHANT MANAGER III (CAYMAN), L.P. (OR ITS DESIGNEES) PURSUANT TO THE
PROFESSIONAL SERVICES AGREEMENT BE DEEMED CONSIDERATION RECEIVED BY BSMB
HEREUNDER.


 


(C)   IF A COMPANY SALE IS CONSUMMATED, THEN EACH SECURITYHOLDER SHALL BEAR SUCH
PERSON’S PRO RATA SHARE (BASED UPON THE RELATIVE AMOUNT OF CONSIDERATION
RECEIVED BY SUCH SECURITYHOLDER) OF THE COSTS OF ANY SALE OF SECURITYHOLDER
SHARES PURSUANT TO A COMPANY SALE TO THE EXTENT SUCH COSTS ARE INCURRED FOR THE
BENEFIT OF ALL SECURITYHOLDERS AND ARE NOT OTHERWISE PAID BY THE COMPANY OR THE
ACQUIRING PARTY.  COSTS INCURRED BY OR ON BEHALF OF A SECURITYHOLDER FOR SUCH
PERSON’S SOLE BENEFIT SHALL NOT BE CONSIDERED COSTS OF THE TRANSACTION
HEREUNDER.  IN THE EVENT THAT ANY TRANSACTION THAT THE COMPANY OR A BSMB
INVESTOR, AS APPLICABLE, ELECTS TO CONSUMMATE OR CAUSE TO BE CONSUMMATED
PURSUANT TO THIS SECTION 4 IS NOT CONSUMMATED FOR ANY REASON, THE COMPANY SHALL
REIMBURSE THE BSMB INVESTOR FOR ALL ACTUAL AND REASONABLE EXPENSES PAID OR
INCURRED BY THE BSMB INVESTOR IN CONNECTION THEREWITH. NOTWITHSTANDING ANYTHING
TO THE CONTRARY HEREIN, THE COMPANY SHALL REIMBURSE THE MANAGEMENT HOLDERS FOR
THE ACTUAL AND REASONABLE FEES AND OUT-OF-POCKET EXPENSES OF ONE (1) LEGAL
COUNSEL RETAINED BY THE MANAGEMENT HOLDERS SOLELY IN CONNECTION WITH SUCH
COUNSEL’S REVIEW AND NEGOTIATION OF THE DEFINITIVE AGREEMENT WITH RESPECT TO
SUCH COMPANY SALE; PROVIDED, THAT SUCH AMOUNTS (I) SHALL NOT INCLUDE ANY FEES OR
EXPENSES INCURRED IN CONNECTION WITH ANY NEW EMPLOYMENT AGREEMENTS, OPTION
AGREEMENTS, OR ANY OTHER EQUITY DOCUMENTS AND (II) SHALL NOT EXCEED $50,000 IN
THE AGGREGATE.


 


(D)   THE TAKE-ALONG RIGHT OF THE BSMB MAJORITY HOLDERS SET FORTH IN THIS
SECTION 4 SHALL TERMINATE UPON THE CONSUMMATION OF A COMPANY SALE OR AN IPO.


 

5.     Registration Rights.

 

5A   Demand Registrations.

 


(A)   SUBJECT TO THE PROVISIONS OF THIS SECTION 5 (INCLUDING THE RESTRICTIONS
SET FORTH IN SECTION 5A(D)), EACH OF THE BSMB REQUESTING HOLDERS SHALL HAVE THE
RIGHT (THE “DEMAND RIGHT”) TO REQUEST REGISTRATION UNDER THE SECURITIES ACT OF
ALL OR ANY PORTION OF THE REGISTRABLE SECURITIES HELD BY SUCH BSMB REQUESTING
HOLDER(S) BY DELIVERING A WRITTEN NOTICE TO THE PRINCIPAL BUSINESS OFFICE OF THE
COMPANY, WHICH NOTICE IDENTIFIES THE BSMB REQUESTING HOLDERS AND SPECIFIES THE
NUMBER OF REGISTRABLE SECURITIES TO BE INCLUDED IN SUCH REGISTRATION (THE
“REGISTRATION REQUEST”).  THE COMPANY SHALL GIVE PROMPT WRITTEN NOTICE OF SUCH
REGISTRATION REQUEST IN ACCORDANCE WITH SECTION 5B(A) (THE “REGISTRATION
NOTICE”) TO ALL OTHER HOLDERS OF REGISTRABLE SECURITIES AND SHALL THEREUPON USE
ITS BEST EFFORTS TO EFFECT THE REGISTRATION (A “DEMAND REGISTRATION”) UNDER THE
SECURITIES ACT ON ANY FORM AVAILABLE TO THE COMPANY OF:


 


9

--------------------------------------------------------------------------------



 


(I)            THE REGISTRABLE SECURITIES REQUESTED TO BE REGISTERED BY THE BSMB
REQUESTING HOLDER AND ALL OTHER REGISTRABLE SECURITIES WHICH THE COMPANY HAS
RECEIVED A WRITTEN REQUEST TO REGISTER WITHIN 15 DAYS AFTER THE REGISTRATION
NOTICE IS GIVEN;


 


(II)           ANY SECURITIES OF THE COMPANY PROPOSED TO BE INCLUDED IN SUCH
REGISTRATION BY THE COMPANY FOR ITS OWN ACCOUNT; AND


 


(III)          ANY COMMON STOCK OF THE COMPANY PROPOSED TO BE INCLUDED IN SUCH
REGISTRATION BY THE HOLDERS OF ANY REGISTRATION RIGHTS GRANTED OTHER THAN
PURSUANT TO THIS AGREEMENT (“OTHER REGISTRATION RIGHTS”).


 


(B)   A REGISTRATION UNDERTAKEN BY THE COMPANY AT THE REQUEST OF THE BSMB
REQUESTING HOLDER SHALL NOT COUNT AS A DEMAND REGISTRATION FOR PURPOSES OF
SECTION 5A(D):


 


(I)            IF, PURSUANT TO THE DEMAND RIGHT, THE BSMB REQUESTING HOLDERS
FAIL TO REGISTER AND SELL AT LEAST 85% OF THE REGISTRABLE SECURITIES REQUESTED
TO BE INCLUDED IN SUCH REGISTRATION BY THEM; OR


 


(II)           IF THE BSMB REQUESTING HOLDERS WITHDRAW A REGISTRATION REQUEST
(1) UPON THE DETERMINATION OF THE BOARD TO POSTPONE THE FILING OR EFFECTIVENESS
OF A REGISTRATION STATEMENT PURSUANT TO SECTION 5A(D) OR (2) UPON THE
RECOMMENDATION OF THE MANAGING UNDERWRITER OF SUCH OFFERING DUE TO DISCOVERY OF
A MATERIAL ADVERSE DEVELOPMENT REGARDING THE COMPANY OR ITS SUBSIDIARIES OR
GENERAL ADVERSE ECONOMIC OR MARKET CONDITIONS WHICH, IN SUCH UNDERWRITER’S
OPINION AND IN EITHER CASE, ARE REASONABLY LIKELY TO MATERIALLY AND ADVERSELY
AFFECT THE PRICE THAT COULD BE OBTAINED FOR SUCH SECURITIES OR THE MARKETABILITY
THEREOF.


 


(C)   IF THE SOLE OR MANAGING UNDERWRITER OF A DEMAND REGISTRATION ADVISES THE
COMPANY IN WRITING THAT IN ITS OPINION THE NUMBER OF REGISTRABLE SECURITIES AND
OTHER SECURITIES REQUESTED TO BE INCLUDED EXCEEDS THE NUMBER OF REGISTRABLE
SECURITIES AND OTHER SECURITIES WHICH CAN BE SOLD IN SUCH OFFERING WITHOUT
ADVERSELY AFFECTING THE DISTRIBUTION OF THE SECURITIES BEING OFFERED, THE PRICE
THAT WILL BE PAID IN SUCH OFFERING, OR THE MARKETABILITY OF SUCH SECURITIES,
THEN THE COMPANY SHALL INCLUDE IN SUCH REGISTRATION IN THE FOLLOWING ORDER OF
PRIORITY:


 


(I)            FIRST, THE GREATEST NUMBER OF REGISTRABLE SECURITIES PROPOSED TO
BE REGISTERED WHICH IN THE OPINION OF SUCH UNDERWRITERS CAN BE SO SOLD, SUCH
AMOUNT TO BE ALLOCATED RATABLY AMONG EACH BSMB REQUESTING HOLDER AND EACH
SECURITYHOLDER BASED ON THE AMOUNT OF REGISTRABLE SECURITIES HELD BY EACH SUCH
BSMB REQUESTING HOLDER AND SECURITYHOLDER (OR, IF ANY BSMB REQUESTING HOLDER OR
ANY SECURITYHOLDER DOES NOT REQUEST TO INCLUDE ITS RATABLE SHARE, SUCH EXCESS
SHALL BE ALLOCATED RATABLY AMONG THOSE BSMB REQUESTING HOLDERS AND THOSE
SECURITYHOLDERS REQUESTING TO INCLUDE MORE THAN THEIR ALLOCABLE SHARE);


 


(II)           SECOND, AFTER ALL REGISTRABLE SECURITIES THAT THE BSMB REQUESTING
HOLDERS AND THE SECURITYHOLDERS PROPOSE TO REGISTER, THE GREATEST NUMBER OF
SECURITIES PROPOSED TO BE REGISTERED BY PERSONS WITH OTHER REGISTRATION RIGHTS
WHICH IN THE OPINION OF SUCH UNDERWRITERS CAN BE SO SOLD, SUCH AMOUNT TO BE
ALLOCATED RATABLY AMONG THE RESPECTIVE HOLDERS THEREOF BASED ON THE AMOUNT OF
SECURITIES HELD BY EACH SUCH HOLDER (OR,


 


10

--------------------------------------------------------------------------------



 


IF ANY HOLDER DOES NOT REQUEST TO INCLUDE ITS RATABLE SHARE, SUCH EXCESS SHALL
BE ALLOCATED RATABLY AMONG THOSE HOLDERS REQUESTING TO INCLUDE MORE THAN THEIR
ALLOCABLE SHARE); AND


 


(III)          THIRD, AFTER ALL SECURITIES THAT THE BSMB REQUESTING HOLDERS, THE
SECURITYHOLDERS AND THE PERSONS WITH OTHER REGISTRATION RIGHTS PROPOSE TO
REGISTER, THE GREATEST NUMBER OF SECURITIES PROPOSED TO BE REGISTERED BY THE
COMPANY FOR ITS OWN ACCOUNT, WHICH IN THE OPINION OF SUCH UNDERWRITERS CAN BE SO
SOLD; PROVIDED, HOWEVER, THAT THE COMPANY SHALL HAVE THE RIGHT (THE “PRIORITY
RIGHT”) TO RECEIVE PRIORITY OVER ALL HOLDERS OF REGISTRABLE SECURITIES AND
PERSONS WITH OTHER REGISTRATION RIGHTS (OTHER THAN BSMB REQUESTING HOLDERS) IN
ANY DEMAND REGISTRATION TO BE EFFECTED UNDER THIS SECTION 5A WITH RESPECT TO
SECURITIES THAT THE COMPANY PROPOSES TO INCLUDE IN SUCH REGISTRATION FOR ITS OWN
ACCOUNT BY GIVING WRITTEN NOTICE OF ITS ELECTION TO EXERCISE SUCH PRIORITY RIGHT
TO SUCH PERSONS AND TO THE REQUESTING HOLDERS; AND THEREAFTER, PRIORITY WILL BE
AS SET FORTH IN (I)- (II) ABOVE.


 


(D)   THE COMPANY SHALL BE OBLIGATED TO EFFECT A MAXIMUM OF FOUR (4) DEMAND
REGISTRATIONS ON FORM S-1 OR FORM S-2 (OR SIMILAR LONG-FORM REGISTRATION FORMS)
AND AN UNLIMITED NUMBER OF REGISTRATIONS ON FORM S-3 (OR SIMILAR SHORT-FORM
REGISTRATION FORMS) FOR THE BSMB INVESTORS.  ANY DEMAND REGISTRATION REQUESTED
MUST BE FOR A FIRMLY UNDERWRITTEN PUBLIC OFFERING (TO BE MANAGED BY AN
UNDERWRITER OR UNDERWRITERS OF RECOGNIZED NATIONAL STANDING SELECTED BY THE BSMB
REQUESTING HOLDERS AND REASONABLY ACCEPTABLE TO THE COMPANY).  THE COMPANY SHALL
NOT BE OBLIGATED TO EFFECT ANY DEMAND REGISTRATION WITHIN A PERIOD OF SIX (6)
MONTHS AFTER THE EFFECTIVE DATE OF ANY PREVIOUS REGISTRATION STATEMENT.  THE
COMPANY MAY DEFER NOT MORE THAN TWO (2) TIMES FOR A PERIOD NOT TO EXCEED 90 DAYS
IN THE AGGREGATE DURING ANY 12-MONTH PERIOD FROM EACH RECEIPT OF THE REQUEST TO
FILE A REGISTRATION STATEMENT FOR A DEMAND REGISTRATION IF THE BOARD IN GOOD
FAITH DETERMINES THAT SUCH DEMAND REGISTRATION MIGHT REASONABLY BE EXPECTED TO
HAVE A MATERIALLY ADVERSE EFFECT ON ANY PROPOSAL OR PLAN BY THE COMPANY OR ANY
OF ITS SUBSIDIARIES TO ENGAGE IN ANY ACQUISITION OF ASSETS (OTHER THAN IN THE
ORDINARY COURSE OF BUSINESS) OR ANY MERGER, CONSOLIDATION, TENDER OFFER OR OTHER
MATERIAL TRANSACTIONS; PROVIDED, THAT IN SUCH EVENT, THE BSMB REQUESTING HOLDERS
SHALL BE ENTITLED TO WITHDRAW SUCH REQUEST AND, IF SUCH REQUEST IS WITHDRAWN,
SUCH DEMAND REGISTRATION SHALL NOT COUNT AS A DEMAND REGISTRATION.


 


(E)   IN CONNECTION WITH ANY DEMAND REGISTRATION PURSUANT TO THIS SECTION 5A,
EACH PARTY TO THIS AGREEMENT SHALL VOTE, OR CAUSE TO BE VOTED, ALL SECURITIES OF
THE COMPANY OVER WHICH IT HAS THE POWER TO VOTE OR DIRECT THE VOTING TO EFFECT
ANY STOCK SPLIT WHICH, IN THE OPINION OF THE SOLE OR MANAGING UNDERWRITER, IS
NECESSARY TO FACILITATE THE EFFECTIVENESS OF SUCH DEMAND REGISTRATION.


 


(F)    ANY HOLDER OF REGISTRABLE SECURITIES SHALL BE ENTITLED TO WITHDRAW SUCH
HOLDER’S REQUEST TO PARTICIPATE IN ANY DEMAND REGISTRATION THAT IS AN
UNDERWRITTEN OFFERING AT ANY TIME PRIOR TO THE EXECUTION AND DELIVERY OF THE
RELATED UNDERWRITING AGREEMENT.


 

5B   Incidental Registration.

 


(A)   AT ANY TIME THE COMPANY PROPOSES OR IS REQUIRED TO REGISTER ANY SHARES OF
COMMON STOCK PURSUANT TO A REGISTRATION STATEMENT UNDER THE SECURITIES ACT
(OTHER THAN IN


 


11

--------------------------------------------------------------------------------



 


CONNECTION WITH A BUSINESS ACQUISITION OR COMBINATION, AN EMPLOYEE BENEFIT PLAN
OR AN IPO), WHETHER IN CONNECTION WITH A PRIMARY OR SECONDARY OFFERING, THE
COMPANY SHALL GIVE WRITTEN NOTICE TO EACH HOLDER OF REGISTRABLE SECURITIES AT
LEAST 20 DAYS PRIOR TO THE INITIAL FILING OF SUCH REGISTRATION STATEMENT WITH
THE SEC OF THE COMPANY’S INTENT TO FILE SUCH REGISTRATION STATEMENT, THE
ESTIMATED PRICE OF THE REGISTRABLE SECURITIES TO BE SOLD IN SUCH OFFERING, AND
OF SUCH HOLDER’S RIGHTS UNDER THIS SECTION 5B.  UPON THE WRITTEN REQUEST OF ANY
HOLDER OF REGISTRABLE SECURITIES MADE WITHIN 15 DAYS AFTER ANY SUCH NOTICE IS
GIVEN (WHICH REQUEST SHALL SPECIFY THE REGISTRABLE SECURITIES INTENDED TO BE
DISPOSED OF BY SUCH HOLDER), THE COMPANY SHALL USE ITS REASONABLE BEST EFFORTS
TO EFFECT THE REGISTRATION (AN “INCIDENTAL REGISTRATION”) UNDER THE SECURITIES
ACT OF ALL REGISTRABLE SECURITIES WHICH THE COMPANY HAS BEEN SO REQUESTED TO
REGISTER BY THE HOLDERS THEREOF; PROVIDED, HOWEVER, THAT IF, AT ANY TIME AFTER
GIVING WRITTEN NOTICE OF ITS INTENTION TO REGISTER ANY SECURITIES AND PRIOR TO
THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT FILED IN CONNECTION WITH SUCH
INCIDENTAL REGISTRATION, THE COMPANY SHALL DETERMINE FOR ANY REASON NOT TO
REGISTER OR TO DELAY REGISTRATION OF SUCH SECURITIES, THE COMPANY MAY, AT ITS
ELECTION, GIVE WRITTEN NOTICE OF SUCH DETERMINATION TO EACH HOLDER OF
REGISTRABLE SECURITIES AND, THEREUPON, (I) IN THE CASE OF A DETERMINATION NOT TO
REGISTER, THE COMPANY SHALL BE RELIEVED OF ITS OBLIGATION TO REGISTER ANY
REGISTRABLE SECURITIES UNDER THIS SECTION 5B IN CONNECTION WITH SUCH
REGISTRATION (BUT NOT FROM ITS OBLIGATION TO PAY THE EXPENSES INCURRED IN
CONNECTION THEREWITH) AND (II) IN THE CASE OF A DETERMINATION TO DELAY
REGISTRATION, THE COMPANY SHALL BE PERMITTED TO DELAY REGISTERING ANY
REGISTRABLE SECURITIES UNDER THIS SECTION 5B DURING THE PERIOD THAT THE
REGISTRATION OF SUCH OTHER SECURITIES IS DELAYED.


 


(B)   IF THE SOLE OR MANAGING UNDERWRITER OF AN INCIDENTAL REGISTRATION ADVISES
THE COMPANY IN WRITING THAT IN ITS OPINION THE NUMBER OF REGISTRABLE SECURITIES
AND OTHER SECURITIES REQUESTED TO BE INCLUDED EXCEEDS THE NUMBER OF REGISTRABLE
SECURITIES AND OTHER SECURITIES WHICH CAN BE SOLD IN SUCH OFFERING WITHOUT
ADVERSELY AFFECTING THE DISTRIBUTION OF THE SECURITIES BEING OFFERED, THE PRICE
THAT WILL BE PAID IN SUCH OFFERING OR THE MARKETABILITY OF SUCH SECURITIES, THEN
THE COMPANY SHALL INCLUDE IN SUCH INCIDENTAL REGISTRATION THE REGISTRABLE
SECURITIES AND OTHER SECURITIES OF THE COMPANY IN THE FOLLOWING ORDER OF
PRIORITY:


 


(I)            FIRST, THE GREATEST NUMBER OF SECURITIES OF THE COMPANY PROPOSED
TO BE INCLUDED IN SUCH REGISTRATION BY THE COMPANY FOR ITS OWN ACCOUNT, WHICH IN
THE OPINION OF SUCH UNDERWRITERS CAN BE SO SOLD;


 


(II)           SECOND, AFTER ALL OF THE SECURITIES THAT THE COMPANY PROPOSES TO
REGISTER, THE GREATEST NUMBER OF REGISTRABLE SECURITIES PROPOSED TO BE
REGISTERED BY THE SECURITYHOLDERS WHICH IN THE OPINION OF SUCH UNDERWRITERS CAN
BE SO SOLD, SUCH AMOUNT TO BE ALLOCATED RATABLY AMONG THE SECURITYHOLDERS BASED
ON THE AMOUNT OF REGISTRABLE SECURITIES HELD BY EACH SUCH SECURITYHOLDERS (OR,
IF ANY SECURITYHOLDERS DOES NOT REQUEST TO INCLUDE ITS RATABLE SHARE, SUCH
EXCESS SHALL BE ALLOCATED RATABLY AMONG THOSE SECURITYHOLDERS REQUESTING TO
INCLUDE MORE THAN THEIR ALLOCABLE SHARE); AND


 


(III)          THIRD, AFTER ALL SECURITIES THAT THE COMPANY AND SECURITYHOLDERS
PROPOSE TO REGISTER, THE GREATEST NUMBER OF SECURITIES HELD BY PERSONS WITH
OTHER REGISTRATION RIGHTS REQUESTED TO BE REGISTERED BY THE HOLDERS THEREOF
WHICH IN THE OPINION OF SUCH UNDERWRITERS CAN BE SO SOLD, SUCH AMOUNT TO BE
ALLOCATED RATABLY AMONG THE RESPECTIVE HOLDERS THEREOF BASED ON THE AMOUNT OF
SECURITIES HELD BY EACH SUCH HOLDER (OR,


 


12

--------------------------------------------------------------------------------



 


IF ANY HOLDER DOES NOT REQUEST TO INCLUDE ITS RATABLE SHARE, SUCH EXCESS SHALL
BE ALLOCATED RATABLY AMONG THOSE HOLDERS REQUESTING TO INCLUDE MORE THAN THEIR
ALLOCABLE SHARE).


 


(C)   ANY HOLDER OF REGISTRABLE SECURITIES SHALL BE ENTITLED TO WITHDRAW SUCH
HOLDER’S REQUEST TO PARTICIPATE IN ANY INCIDENTAL REGISTRATION THAT IS AN
UNDERWRITTEN OFFERING AT ANY TIME PRIOR TO THE EXECUTION AND DELIVERY OF THE
RELATED UNDERWRITING AGREEMENT.


 

5C   Holdback Agreements.

 


(A)   EACH SECURITYHOLDER AGREES NOT TO EFFECT ANY PUBLIC SALE OF ANY
SECURITYHOLDER SHARES OR OF ANY OTHER EQUITY SECURITIES OF THE COMPANY, OR ANY
SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE OR EXERCISABLE FOR SUCH STOCK OR
SECURITIES, DURING THE PERIOD BEGINNING SEVEN (7) DAYS PRIOR TO, AND ENDING 180
DAYS AFTER (OR FOR SUCH SHORTER PERIOD AS TO WHICH THE MANAGING UNDERWRITER(S)
MAY AGREE), THE DATE OF THE UNDERWRITING AGREEMENT OF EACH UNDERWRITTEN OFFERING
MADE PURSUANT TO A REGISTRATION STATEMENT OTHER THAN REGISTRABLE SECURITIES SOLD
PURSUANT TO SUCH UNDERWRITTEN OFFERING.


 


(B)   THE COMPANY AGREES (I) NOT TO EFFECT ANY PUBLIC SALE OR DISTRIBUTION OF
ITS EQUITY SECURITIES (OR ANY SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE OR
EXERCISABLE FOR SUCH SECURITIES) DURING THE SEVEN (7) DAYS PRIOR TO AND DURING
THE 180-DAY PERIOD BEGINNING ON THE EFFECTIVE DATE OF ANY UNDERWRITTEN DEMAND
REGISTRATION (OR FOR SUCH SHORTER PERIOD AS TO WHICH THE MANAGING UNDERWRITER OR
UNDERWRITERS MAY AGREE), EXCEPT AS PART OF SUCH DEMAND REGISTRATION OR IN
CONNECTION WITH ANY EMPLOYEE BENEFIT OR SIMILAR PLAN, ANY DIVIDEND REINVESTMENT
PLAN, OR A BUSINESS ACQUISITION OR COMBINATION AND (II) TO USE ALL REASONABLE
EFFORTS TO CAUSE EACH HOLDER OF AT LEAST 5% (ON A FULLY DILUTED BASIS) OF ITS
EQUITY SECURITIES (OR ANY SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE OR
EXERCISABLE FOR SUCH SECURITIES) WHICH ARE OR MAY BE PURCHASED FROM THE COMPANY
AT ANY TIME AFTER THE DATE OF THIS AGREEMENT (OTHER THAN IN A REGISTERED
OFFERING) TO AGREE NOT TO EFFECT ANY SALE OR DISTRIBUTION OF ANY SUCH SECURITIES
DURING SUCH PERIOD (EXCEPT AS PART OF SUCH UNDERWRITTEN OFFERING, IF OTHERWISE
PERMITTED).


 

5D   Registration Procedures.  In connection with the registration of any
Registrable Securities, the Company shall effect such registrations to permit
the sale of such Registrable Securities in accordance with the intended method
or methods of disposition thereof, and pursuant thereto the Company shall as
expeditiously as possible:

 


(A)   PREPARE AND FILE WITH THE SEC A REGISTRATION STATEMENT OR REGISTRATION
STATEMENTS ON A FORM AVAILABLE FOR THE SALE OF THE REGISTRABLE SECURITIES BY THE
HOLDERS THEREOF IN ACCORDANCE WITH THE INTENDED METHOD OF DISTRIBUTION THEREOF,
AND USE ITS BEST EFFORTS TO CAUSE EACH SUCH REGISTRATION STATEMENT TO BECOME
EFFECTIVE;


 


(B)   PREPARE AND FILE WITH THE SEC SUCH AMENDMENTS AND POST-EFFECTIVE
AMENDMENTS TO EACH REGISTRATION STATEMENT AS MAY BE NECESSARY TO KEEP SUCH
REGISTRATION STATEMENT CONTINUOUSLY EFFECTIVE FOR A PERIOD ENDING ON THE EARLIER
OF (I) 90 DAYS FROM THE EFFECTIVE DATE AND (II) SUCH TIME AS ALL OF SUCH
SECURITIES HAVE BEEN DISPOSED OF IN ACCORDANCE WITH THE INTENDED METHOD OF
DISPOSITION THEREOF; CAUSE THE RELATED PROSPECTUS TO BE SUPPLEMENTED BY ANY
REQUIRED PROSPECTUS SUPPLEMENT AND, AS SO SUPPLEMENTED, TO BE FILED PURSUANT TO
RULE 424 (OR ANY SIMILAR PROVISIONS THEN IN FORCE) UNDER THE SECURITIES ACT; AND
COMPLY WITH THE PROVISIONS


 


13

--------------------------------------------------------------------------------



 


OF THE SECURITIES ACT, THE EXCHANGE ACT AND THE RULES AND REGULATIONS OF THE SEC
PROMULGATED THEREUNDER APPLICABLE TO IT WITH RESPECT TO THE DISPOSITION OF ALL
SECURITIES COVERED BY SUCH REGISTRATION STATEMENT AS SO AMENDED OR IN SUCH
PROSPECTUS AS SO SUPPLEMENTED;


 


(C)   NOTIFY EACH HOLDER OF REGISTRABLE SECURITIES PROMPTLY (BUT IN ANY EVENT
WITHIN TWO (2) BUSINESS DAYS), AND CONFIRM SUCH NOTICE IN WRITING, (I) WHEN A
PROSPECTUS OR ANY PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT HAS BEEN
FILED, AND, WITH RESPECT TO A REGISTRATION STATEMENT OR ANY POST-EFFECTIVE
AMENDMENT, WHEN THE SAME HAS BECOME EFFECTIVE, (II) OF THE ISSUANCE BY THE SEC
OF ANY STOP ORDER (OR THREAT OF SUCH ISSUANCE OF A STOP ORDER) SUSPENDING THE
EFFECTIVENESS OF A REGISTRATION STATEMENT OR OF ANY ORDER PREVENTING OR
SUSPENDING THE USE OF ANY PRELIMINARY PROSPECTUS, (III) IF, AT ANY TIME WHEN A
PROSPECTUS IS REQUIRED BY THE SECURITIES ACT TO BE DELIVERED IN CONNECTION WITH
SALES OF REGISTRABLE SECURITIES, THE COMPANY BECOMES AWARE THAT THE
REPRESENTATIONS AND WARRANTIES OF THE COMPANY CONTAINED IN ANY AGREEMENT
(INCLUDING ANY UNDERWRITING AGREEMENT) CONTEMPLATED BY SECTION 5D(J) CEASE TO BE
TRUE AND CORRECT IN ALL MATERIAL RESPECTS, (IV) OF THE RECEIPT BY THE COMPANY OF
ANY NOTIFICATION WITH RESPECT TO THE SUSPENSION OF THE QUALIFICATION OR
EXEMPTION FROM QUALIFICATION OF A REGISTRATION STATEMENT OR ANY OF THE
REGISTRABLE SECURITIES FOR OFFER OR SALE IN ANY JURISDICTION, AND (V) IF THE
COMPANY BECOMES AWARE OF THE HAPPENING OF ANY EVENT THAT MAKES ANY STATEMENT
MADE IN SUCH REGISTRATION STATEMENT OR RELATED PROSPECTUS OR ANY DOCUMENT
INCORPORATED OR DEEMED TO BE INCORPORATED THEREIN BY REFERENCE UNTRUE IN ANY
MATERIAL RESPECT OR THAT REQUIRES THE MAKING OF ANY CHANGES IN SUCH REGISTRATION
STATEMENT, PROSPECTUS OR DOCUMENTS SO THAT, IN THE CASE OF SUCH REGISTRATION
STATEMENT, IT WILL NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT
TO STATE ANY MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE
THE STATEMENTS THEREIN NOT MISLEADING, AND THAT IN THE CASE OF THE PROSPECTUS,
IT WILL NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS
THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING;


 


(D)   USE ITS BEST EFFORTS TO PREVENT THE ISSUANCE OF ANY ORDER SUSPENDING THE
EFFECTIVENESS OF A REGISTRATION STATEMENT OR OF ANY ORDER PREVENTING OR
SUSPENDING THE USE OF A PROSPECTUS OR SUSPENDING THE QUALIFICATION (OR EXEMPTION
FROM QUALIFICATION) OF ANY OF THE REGISTRABLE SECURITIES FOR SALE IN ANY
JURISDICTION, AND, IF ANY SUCH ORDER IS ISSUED, TO OBTAIN THE WITHDRAWAL OF ANY
SUCH ORDER AT THE EARLIEST POSSIBLE MOMENT;


 


(E)   FURNISH, UPON REQUEST, TO EACH HOLDER OF REGISTRABLE SECURITIES TO BE
INCLUDED IN SUCH REGISTRATION AND THE UNDERWRITER OR UNDERWRITERS, IF ANY,
WITHOUT CHARGE, ONE ORIGINAL COPY AND SUCH NUMBER OF CONFORMED COPIES OF THE
REGISTRATION STATEMENT AND ANY POST-EFFECTIVE AMENDMENT THERETO, AND SUCH NUMBER
OF COPIES OF THE PROSPECTUS (INCLUDING EACH PRELIMINARY PROSPECTUS AND EACH
PROSPECTUS FILED UNDER RULE 424 UNDER THE SECURITIES ACT), ANY AMENDMENTS OR
SUPPLEMENTS THERETO AND ANY DOCUMENTS INCORPORATED BY REFERENCE THEREIN, AS SUCH
HOLDER OR UNDERWRITER MAY REASONABLY REQUEST IN ORDER TO FACILITATE THE
DISPOSITION OF THE REGISTRABLE SECURITIES BEING SOLD BY SUCH HOLDER (IT BEING
UNDERSTOOD THAT THE COMPANY CONSENTS TO THE USE OF THE PROSPECTUS AND ANY
AMENDMENT OR SUPPLEMENT THERETO BY EACH HOLDER OF REGISTRABLE SECURITIES COVERED
BY SUCH REGISTRATION STATEMENT AND THE UNDERWRITER OR UNDERWRITERS, IF ANY, IN
CONNECTION WITH THE PUBLIC OFFERING AND SALE OF THE REGISTRABLE SECURITIES
COVERED BY THE PROSPECTUS OR ANY AMENDMENT OR SUPPLEMENT THERETO);


 


14

--------------------------------------------------------------------------------



 


(F)    IF REQUESTED BY THE MANAGING UNDERWRITER OR UNDERWRITERS OR ANY HOLDER OF
REGISTRABLE SECURITIES TO BE INCLUDED IN SUCH REGISTRATION IN CONNECTION WITH
ANY SALE PURSUANT TO A REGISTRATION STATEMENT, PROMPTLY INCORPORATE IN A
PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT SUCH INFORMATION RELATING TO
SUCH UNDERWRITING AS THE MANAGING UNDERWRITER OR UNDERWRITERS OR SUCH HOLDER
REASONABLY REQUESTS TO BE INCLUDED THEREIN; AND MAKE ALL REQUIRED FILINGS OF
SUCH PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT AS SOON AS PRACTICABLE
AFTER BEING NOTIFIED OF THE MATTERS INCORPORATED IN SUCH PROSPECTUS SUPPLEMENT
OR POST-EFFECTIVE AMENDMENT;


 


(G)   IN CONNECTION WITH ANY SALE PURSUANT TO A REGISTRATION, COOPERATE WITH THE
HOLDERS OF REGISTRABLE SECURITIES TO BE INCLUDED IN SUCH REGISTRATION AND THE
MANAGING UNDERWRITER OR UNDERWRITERS, IF ANY, TO FACIL­ITATE THE TIMELY
PREPARATION AND DELIVERY OF CERTIFICATES (NOT BEARING ANY RESTRICTIVE LEGENDS
INCLUDING, WITHOUT LIMITATION, THOSE SET FORTH IN SECTION 7) REPRESENTING
SECURITIES TO BE SOLD UNDER SUCH REGISTRATION, AND ENABLE SUCH SECURITIES TO BE
IN SUCH DENOMINATIONS AND REGISTERED IN SUCH NAMES AS THE MANAGING UNDERWRITER
OR UNDERWRITERS, IF ANY, OR SUCH HOLDERS MAY REQUEST;


 


(H)   PRIOR TO ANY PUBLIC OFFERING OF REGISTRABLE SECURITIES, TO USE ITS BEST
EFFORTS TO (1) REGISTER OR QUALIFY, AND COOPERATE WITH EACH HOLDER OF
REGISTRABLE SECURITIES, THE UNDERWRITERS (IF ANY), THE SALES AGENTS, AND THEIR
RESPECTIVE COUNSEL IN CONNECTION WITH THE REGISTRATION OR QUALIFICATION (OR
EXEMPTION FROM SUCH REGISTRATION OR QUALIFICATION) OF SUCH REGISTRABLE
SECURITIES FOR OFFER AND SALE UNDER THE SECURITIES OR “BLUE SKY” LAWS OF SUCH
JURISDICTIONS WITHIN THE UNITED STATES AS ANY HOLDER OF REGISTRABLE SECURITIES
OR THE MANAGING UNDERWRITERS REASONABLY REQUEST IN WRITING AND (2) TO CAUSE SUCH
REGISTRABLE SECURITIES TO BE REGISTERED WITH OR APPROVED BY SUCH OTHER
GOVERNMENTAL AGENCIES OR AUTHORITIES AS MAY BE NECESSARY BY VIRTUE OF THE
BUSINESS AND OPERATIONS OF THE COMPANY AND DO ANY AND ALL OTHER ACTS AND THINGS
THAT MAY BE REASONABLY NECESSARY OR ADVISABLE TO ENABLE ANY HOLDER OF
REGISTRABLE SECURITIES TO CONSUMMATE THE DISPOSITION OF THE REGISTRABLE
SECURITIES OWNED BY SUCH HOLDER; PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT
BE REQUIRED TO (I) QUALIFY GENERALLY TO DO BUSINESS IN ANY JURISDICTION WHERE IT
WOULD NOT OTHERWISE BE REQUIRED TO QUALIFY BUT FOR THIS SECTION 5D(H), (II)
SUBJECT ITSELF TO TAXATION IN ANY JURISDICTION OR (III) CONSENT TO GENERAL
SERVICE OF PROCESS IN ANY SUCH JURISDICTION WHERE IT IS NOT THEN SO SUBJECT;


 


(I)    UPON THE OCCURRENCE OF ANY EVENT CONTEMPLATED BY SECTION 5D(C)(V), AS
PROMPTLY AS PRACTICABLE PREPARE A SUPPLEMENT OR POST-EFFECTIVE AMENDMENT TO THE
REGISTRATION STATEMENT OR A SUPPLEMENT TO THE RELATED PROSPECTUS OR ANY DOCUMENT
INCORPORATED OR DEEMED TO BE INCORPORATED THEREIN BY REFERENCE, OR FILE ANY
OTHER REQUIRED DOCUMENT SO THAT, AS THEREAFTER DELIVERED TO THE PURCHASERS OF
THE REGISTRABLE SECURITIES BEING SOLD THEREUNDER, SUCH PROSPECTUS WILL NOT
CONTAIN AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING;


 


(J)    ENTER INTO AN UNDERWRITING AGREEMENT IN SUCH FORM, SCOPE AND SUBSTANCE AS
IS CUSTOMARY IN UNDERWRITTEN OFFERINGS AND TAKE ALL SUCH OTHER ACTIONS AS ARE
REASONABLY REQUESTED BY THE MANAGING OR SOLE UNDERWRITER IN ORDER TO EXPEDITE OR
FACILITATE THE REGISTRATION OR THE DISPOSITION OF SUCH REGISTRABLE SECURITIES,
AND IN SUCH CONNECTION, (I) MAKE SUCH REPRESENTATIONS AND WARRANTIES TO THE
UNDERWRITERS WITH RESPECT TO THE BUSINESS OF THE COMPANY AND ITS


 


15

--------------------------------------------------------------------------------



 


SUBSIDIARIES, AND THE REGISTRATION STATEMENT, PROSPECTUS AND DOCUMENTS, IF ANY,
INCORPORATED OR DEEMED TO BE INCORPORATED BY REFERENCE THEREIN, IN EACH CASE, IN
FORM, SUBSTANCE AND SCOPE AS ARE CUSTOMARILY MADE BY ISSUERS TO UNDERWRITERS IN
UNDERWRITTEN OFFERINGS, AND CONFIRM THE SAME IF AND WHEN REQUESTED; (II) OBTAIN
OPINIONS OF COUNSEL TO THE COMPANY AND UPDATES THEREOF (WHICH COUNSEL AND
OPINIONS (IN FORM, SCOPE AND SUBSTANCE) SHALL BE REASONABLY SATISFACTORY TO THE
MANAGING UNDERWRITERS), ADDRESSED TO THE UNDERWRITERS COVERING THE MATTERS
CUSTOMARILY COVERED IN OPINIONS REQUESTED IN UNDERWRITTEN OFFERINGS AND SUCH
OTHER MATTERS AS MAY BE REASONABLY REQUESTED BY UNDERWRITERS; (III) OBTAIN “COLD
COMFORT” LETTERS AND UPDATES THEREOF FROM THE INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS OF THE COMPANY (AND, IF NECESSARY, ANY OTHER INDEPENDENT CERTIFIED
PUBLIC ACCOUNTANTS OF ANY SUBSIDIARY OF THE COMPANY OR OF ANY BUSINESS ACQUIRED
BY THE COMPANY FOR WHICH FINANCIAL STATEMENTS AND FINANCIAL DATA ARE, OR ARE
REQUIRED TO BE, INCLUDED IN THE REGISTRATION STATEMENT), ADDRESSED TO EACH OF
THE UNDERWRITERS, SUCH LETTERS TO BE IN CUSTOMARY FORM AND COVERING MATTERS OF
THE TYPE CUSTOMARILY COVERED IN “COLD COMFORT” LETTERS IN CONNECTION WITH
UNDERWRITTEN OFFERINGS; AND (IV) IF AN UNDERWRITING AGREEMENT IS ENTERED INTO,
THE SAME SHALL CONTAIN INDEMNIFICATION PROVISIONS AND PROCEDURES NO LESS
FAVORABLE TO THE HOLDERS OF REGISTRABLE SECURITIES THAN THOSE SET FORTH IN
SECTION 5F (OR SUCH OTHER PROVISIONS AND PROCEDURES ACCEPTABLE TO HOLDERS OF A
MAJORITY OF THE REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT
AND THE MANAGING UNDERWRITERS OR AGENTS) WITH RESPECT TO ALL PARTIES TO BE
INDEMNIFIED PURSUANT TO SAID SECTION (AND EACH OF THE FOREGOING SHALL BE DONE AT
EACH CLOSING UNDER SUCH UNDERWRITING AGREEMENT, OR AS AND TO THE EXTENT REQUIRED
THEREUNDER);


 


(K)   COMPLY WITH ALL APPLICABLE RULES AND REGULATIONS OF THE SEC AND MAKE
GENERALLY AVAILABLE TO ITS STOCKHOLDERS AN EARNINGS STATEMENT SATISFYING THE
PROVISIONS OF SECTION 11(A) OF THE SECURITIES ACT AND RULE 158 THEREUNDER (OR
ANY SIMILAR RULE PROMULGATED UNDER THE SECURITIES ACT) NO LATER THAN THE TIME
PRESCRIBED UNDER REGULATION S-X (I) COMMENCING AT THE END OF ANY FISCAL QUARTER
IN WHICH REGISTRABLE SECURITIES ARE SOLD TO UNDERWRITERS IN A FIRM COMMITMENT OR
BEST EFFORTS UNDERWRITTEN OFFERING AND (II) IF NOT SOLD TO UNDERWRITERS IN SUCH
AN OFFERING, COMMENCING ON THE FIRST DAY OF THE FIRST FISCAL QUARTER OF THE
COMPANY AFTER THE EFFECTIVENESS OF A REGISTRATION STATEMENT, WHICH STATEMENTS
SHALL COVER SAID 12-MONTH PERIODS;


 


(L)    CAUSE THE EXECUTIVE OFFICERS OF THE COMPANY TO COOPERATE FULLY IN ANY
OFFERING OF REGISTRABLE SECURITIES HEREUNDER, INCLUDING PARTICIPATION IN
MEETINGS WITH POTENTIAL INVESTORS AND PREPARATION OF ALL MATERIALS FOR SUCH
INVESTORS; AND


 


(M)  (I)  USE ITS BEST EFFORTS TO CAUSE ALL SUCH REGISTRABLE SECURITIES COVERED
BY SUCH REGISTRATION STATEMENT TO BE LISTED ON THE PRINCIPAL SECURITIES EXCHANGE
ON WHICH COMMON STOCK IS THEN LISTED (IF ANY), IF THE LISTING OF SUCH
REGISTRABLE SECURITIES IS THEN PERMITTED UNDER THE RULES OF SUCH EXCHANGE, OR
(II) IF NO COMMON STOCK IS THEN SO LISTED, USE ITS BEST EFFORTS TO, EITHER (AS
THE COMPANY MAY ELECT) (X) CAUSE ALL SUCH REGISTRABLE SECURITIES TO BE LISTED ON
A NATIONAL SECURITIES EXCHANGE OR (Y) SECURE DESIGNATION OF ALL SUCH REGISTRABLE
SECURITIES AS A NASDAQ “NATIONAL MARKET SYSTEM SECURITY” WITHIN THE MEANING OF
RULE 11AA2-1 OR, FAILING THAT, TO SECURE NASDAQ AUTHORIZATION FOR SUCH SHARES
AND, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, TO ARRANGE FOR AT LEAST
TWO MARKET MAKERS TO REGISTER AS SUCH WITH RESPECT TO SUCH SHARES WITH THE
NATIONAL ASSOCIATION OF SECURITIES DEALERS, INC. (“NASD”).


 

The Company may require each holder of Registrable Securities as to which any
registration is being effected to furnish to the Company such information
regarding such holder

 

16

--------------------------------------------------------------------------------


 

and the distribution of such Registrable Securities as the Company may, from
time to time, reasonably request in writing; provided, that such information
shall be used only in connection with such registration.  The Company may
exclude from such registration the Registrable Securities of any holder who
unreasonably fails to furnish such information promptly after receiving such
request.  The Company shall permit any holder of Registrable Securities that, in
such holder’s judgment, may be deemed to be an underwriter or controlling person
of the Company, to participate in the preparation of the Registration Statement
and to require the insertion therein of material, furnished to the Company in
writing, which in the reasonable judgment of such holder and its counsel should
be included.  Each holder agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in
Section 5D(c)(ii), 5D(c)(iv) or 5D(c)(v), such holder shall forthwith
discontinue disposition of such Registrable Securities covered by such
Registration Statement or prospectus until such holder’s receipt of the copies
of the supplemented or amended prospectus contemplated by this Section 5D, or
until it is advised in writing by the Company that the use of the applicable
prospectus may be resumed, and has received copies of any amendments or
supplements thereto.

 

5E    Registration Expenses.

 


(A)   ALL FEES AND EXPENSES INCIDENT TO THE PERFORMANCE OF OR COMPLIANCE WITH
THIS AGREEMENT BY THE COMPANY SHALL BE BORNE BY THE COMPANY, WHETHER OR NOT ANY
REGISTRATION STATEMENT IS FILED OR BECOMES EFFECTIVE, INCLUDING ALL REGISTRATION
AND FILING FEES, INCLUDING FEES WITH RESPECT TO FILINGS REQUIRED TO BE MADE WITH
THE NASD IN CONNECTION WITH AN UNDERWRITTEN OFFERING AND FEES AND EXPENSES OF
COMPLIANCE WITH STATE SECURITIES OR “BLUE SKY” LAWS, PRINTING EXPENSES,
MESSENGER, TELEPHONE AND DELIVERY EXPENSES, FEES AND DISBURSEMENTS OF
CUSTODIANS, FEES AND EXPENSES OF COUNSEL FOR THE COMPANY, FEES AND EXPENSES OF
ALL INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS REFERRED TO IN SECTION 5D(J),
UNDERWRITERS’ FEES AND EXPENSES (EXCLUDING DISCOUNTS, COMMISSIONS, OR FEES OF
UNDERWRITERS, SELLING BROKERS, DEALER MANAGERS OR SIMILAR SECURITIES INDUSTRY
PROFESSIONALS RELATING TO THE DISTRIBUTION OF THE REGISTRABLE SECURITIES OR ANY
OTHER COMMISSIONS OR LEGAL FEES INCURRED BY HOLDERS OF REGISTRABLE SECURITIES
(OTHER THAN BSMB)), SECURITIES ACT LIABILITY INSURANCE, IF THE COMPANY SO
DESIRES SUCH INSURANCE,  INTERNAL EXPENSES OF THE COMPANY, THE EXPENSE OF ANY
ANNUAL AUDIT OR INTERIM REVIEW, THE FEES AND EXPENSES INCURRED IN CONNECTION
WITH THE LISTING OF THE SECURITIES TO BE REGISTERED ON ANY SECURITIES EXCHANGE,
AND THE FEES AND EXPENSES OF ANY PERSON, INCLUDING SPECIAL EXPERTS, RETAINED BY
THE COMPANY.


 


(B)   IN CONNECTION WITH ANY DEMAND REGISTRATION OR INCIDENTAL REGISTRATION
HEREUNDER, THE COMPANY SHALL REIMBURSE THE HOLDERS OF THE REGISTRABLE SECURITIES
BEING REGISTERED IN SUCH REGISTRATION FOR THE FEES AND DISBURSEMENTS OF NOT MORE
THAN ONE COUNSEL (TOGETHER WITH APPROPRIATE LOCAL COUNSEL) CHOSEN BY THE BSMB
INVESTORS HOLDING AT LEAST A MAJORITY OF THE REGISTRABLE SECURITIES INCLUDED IN
SUCH REGISTRATION.


 

5F    Indemnification; Contribution.

 


(A)   THE COMPANY SHALL, AND SHALL CAUSE EACH OF ITS SUBSIDIARIES TO, JOINTLY
AND SEVERALLY, WITHOUT LIMITATION AS TO TIME, INDEMNIFY, DEFEND AND HOLD
HARMLESS, TO THE FULL EXTENT PERMITTED BY LAW, EACH HOLDER OF REGISTRABLE
SECURITIES, THE PARTNERS, MEMBERS, OFFICERS, DIRECTORS, AGENTS AND EMPLOYEES OF
EACH OF THEM, EACH PERSON WHO CONTROLS EACH SUCH HOLDER


 


17

--------------------------------------------------------------------------------



 


(WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT OR SECTION 20 OF THE
EXCHANGE ACT), THE PARTNERS, MEMBERS, OFFICERS, DIRECTORS, AGENTS AND EMPLOYEES
OF EACH SUCH CONTROLLING PERSON AND ANY FINANCIAL OR INVESTMENT ADVISER (EACH, A
“COVERED PERSON”), TO THE FULLEST EXTENT LAWFUL, FROM AND AGAINST ANY AND ALL
LOSSES, CLAIMS, DAMAGES, LIABILITIES, ACTIONS OR PROCEEDINGS (WHETHER COMMENCED
OR THREATENED), COSTS (INCLUDING, WITHOUT LIMITATION, COSTS OF PREPARATION AND
ATTORNEYS’ FEES) AND EXPENSES (INCLUDING EXPENSES OF INVESTIGATION)
(COLLECTIVELY, “LOSSES”), AS INCURRED, ARISING OUT OF OR BASED UPON (I) ANY
UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN ANY
REGISTRATION STATEMENT, PROSPECTUS OR FORM OF PROSPECTUS OR IN ANY AMENDMENT OR
SUPPLEMENTS THERETO OR IN ANY PRELIMINARY PROSPECTUS, OR ARISING OUT OF OR BASED
UPON ANY OMISSION OR ALLEGED OMISSION OF A MATERIAL FACT REQUIRED TO BE STATED
THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, EXCEPT TO
THE EXTENT THAT THE SAME ARISE OUT OF OR ARE BASED UPON INFORMATION FURNISHED IN
WRITING TO THE COMPANY BY SUCH COVERED PERSON OR THE RELATED HOLDER OF
REGISTRABLE SECURITIES EXPRESSLY FOR USE THEREIN OR (II) ANY VIOLATION BY THE
COMPANY OF ANY FEDERAL, STATE OR COMMON LAW RULE OR REGULATION APPLICABLE TO THE
COMPANY AND RELATING TO ACTION REQUIRED OF OR INACTION BY THE COMPANY IN
CONNECTION WITH ANY SUCH REGISTRATION; PROVIDED, THAT THE COMPANY SHALL NOT BE
LIABLE TO ANY PERSON WHO PARTICIPATES AS AN UNDERWRITER IN THE OFFERING OR SALE
OF REGISTRABLE SECURITIES OR ANY OTHER PERSON, IF ANY, WHO CONTROLS SUCH
UNDERWRITERS WITHIN THE MEANING OF THE SECURITIES ACT TO THE EXTENT THAT ANY
SUCH LOSSES ARISE OUT OF OR ARE BASED UPON AN UNTRUE STATEMENT OR ALLEGED UNTRUE
STATEMENT OR OMISSION OR ALLEGED OMISSION MADE IN ANY PRELIMINARY PROSPECTUS IF
(A) SUCH PERSON FAILED TO SEND OR DELIVER A COPY OF THE PROSPECTUS WITH OR PRIOR
TO THE DELIVERY OF WRITTEN CONFIRMATION OF THE SALE BY SUCH PERSON TO THE PERSON
ASSERTING THE CLAIM FROM WHICH SUCH LOSSES ARISE, (B) THE PROSPECTUS WOULD HAVE
CORRECTED SUCH UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OR SUCH OMISSION OR
ALLEGED OMISSION AND (C) THE COMPANY HAS COMPLIED WITH ITS OBLIGATIONS UNDER
SECTION 5D(C).  EACH INDEMNITY AND REIMBURSEMENT OF COSTS AND EXPENSES SHALL
REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF ANY INVESTIGATION MADE BY OR ON
BEHALF OF SUCH COVERED PERSON.  IF THE PUBLIC OFFERING PURSUANT TO ANY
REGISTRATION STATEMENT PROVIDED FOR UNDER THIS SECTION 5 IS MADE THROUGH
UNDERWRITERS, (X) NO ACTION OR FAILURE TO ACT ON THE PART OF SUCH UNDERWRITERS
(WHETHER OR NOT SUCH UNDERWRITER IS AN AFFILIATE OF ANY HOLDER OF REGISTRABLE
SECURITIES) SHALL AFFECT THE OBLIGATIONS OF THE COMPANY TO INDEMNIFY ANY HOLDER
OF REGISTRABLE SECURITIES OR ANY OTHER PERSON PURSUANT TO THE PRECEDING SENTENCE
AND (Y) THE COMPANY AGREES TO ENTER INTO AN UNDERWRITING AGREEMENT IN CUSTOMARY
FORM WITH SUCH UNDER­WRITERS AND THE COMPANY AGREES TO INDEMNIFY SUCH
UNDERWRITERS, THEIR OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS, IF ANY, AND EACH
PERSON, IF ANY, WHO CONTROLS SUCH UNDERWRITERS WITHIN THE MEANING OF SECTION 15
OF THE SECURITIES ACT TO THE SAME EXTENT AS PROVIDED IN THIS SECTION 5F WITH
RESPECT TO THE INDEMNIFICATION OF THE HOLDERS OF REGISTRABLE SECURITIES;
PROVIDED, THAT THE COMPANY SHALL NOT BE REQUIRED TO INDEMNIFY ANY SUCH
UNDERWRITER, OR ANY OFFICER, DIRECTOR OR EMPLOYEE OF SUCH UNDERWRITER OR ANY
PERSON WHO CONTROLS SUCH UNDERWRITER WITHIN THE MEANING OF SECTION 15 OF THE
SECURITIES ACT, TO THE EXTENT THAT THE LOSS, CLAIM, DAMAGE, LIABILITY (OR
PROCEEDINGS IN RESPECT THEREOF) OR EXPENSE FOR WHICH INDEMNIFICATION IS CLAIMED
RESULTS FROM SUCH UNDERWRITER’S FAILURE TO SEND OR GIVE A COPY OF AN AMENDED OR
SUPPLEMENTED FINAL PROSPECTUS TO THE PERSON ASSERTING AN UNTRUE STATEMENT OR
ALLEGED UNTRUE STATEMENT OR OMISSION OR ALLEGED OMISSION AT OR PRIOR TO THE
WRITTEN CONFIRMATION OF THE SALE OF REGISTRABLE SECURITIES TO SUCH PERSON IF
SUCH STATEMENT OR OMISSION WAS CORRECTED IN SUCH AMENDED OR SUPPLEMENTED FINAL
PROSPECTUS PRIOR TO SUCH WRITTEN CONFIRMATION AND THE UNDERWRITER WAS PROVIDED
WITH SUCH AMENDED OR SUPPLEMENTED FINAL PROSPECTUS.


 


18

--------------------------------------------------------------------------------



 


(B)   IN CONNECTION WITH ANY REGISTRATION STATEMENT IN WHICH A HOLDER OF
REGISTRABLE SECURITIES IS PARTICIPATING, SUCH HOLDER, OR AN AUTHORIZED OFFICER
OF SUCH HOLDER, SHALL FURNISH TO THE COMPANY IN WRITING SUCH INFORMATION
REGARDING SUCH HOLDER AS THE COMPANY REASONABLY REQUESTS FOR USE IN CONNECTION
WITH ANY REGISTRATION STATEMENT OR PROSPECTUS AND AGREES, SEVERALLY AND NOT
JOINTLY, TO INDEMNIFY, DEFEND AND HOLD HARMLESS TO THE FULL EXTENT PERMITTED BY
LAW, THE COMPANY, ITS DIRECTORS, OFFICERS, AGENTS AND EMPLOYEES, EACH PERSON WHO
CONTROLS THE COMPANY (WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT AND
SECTION 20 OF THE EXCHANGE ACT), AND THE PARTNERS, MEMBERS, DIRECTORS, OFFICERS,
AGENTS OR EMPLOYEES OF SUCH CONTROLLING PERSONS, FROM AND AGAINST ALL LOSSES
ARISING OUT OF OR BASED UPON ANY UNTRUE OR ALLEGED UNTRUE STATEMENT OF A
MATERIAL FACT CONTAINED IN ANY REGISTRATION STATEMENT, PROSPECTUS, OR FORM OF
PROSPECTUS, OR ARISING OUT OF OR BASED UPON ANY OMISSION OR ALLEGED OMISSION OF
A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS THEREIN NOT MISLEADING, TO THE EXTENT, BUT ONLY TO THE EXTENT, THAT
SUCH UNTRUE OR ALLEGED UNTRUE STATEMENT IS CONTAINED IN, OR SUCH OMISSION OR
ALLEGED OMISSION IS REQUIRED TO BE CONTAINED IN, ANY INFORMATION REGARDING SUCH
HOLDER SO FURNISHED IN WRITING BY SUCH HOLDER TO THE COMPANY EXPRESSLY FOR USE
IN SUCH REGISTRATION STATEMENT OR PROSPECTUS AND THAT SUCH STATEMENT OR OMISSION
WAS RELIED UPON BY THE COMPANY IN PREPARATION OF SUCH REGISTRATION STATEMENT,
PROSPECTUS OR FORM OF PROSPECTUS; PROVIDED, THAT SUCH HOLDER OF REGISTRABLE
SECURITIES SHALL NOT BE LIABLE IN ANY SUCH CASE TO THE EXTENT THAT THE HOLDER
HAS FURNISHED IN WRITING TO THE COMPANY WITHIN A REASONABLE PERIOD OF TIME PRIOR
TO THE FILING OF ANY SUCH REGISTRATION STATEMENT OR PROSPECTUS OR AMENDMENT OR
SUPPLEMENT THERETO INFORMATION EXPRESSLY FOR USE IN SUCH REGISTRATION STATEMENT
OR PROSPECTUS OR ANY AMENDMENT OR SUPPLEMENT THERETO WHICH CORRECTED OR MADE NOT
MISLEADING, INFORMATION PREVIOUSLY FURNISHED TO THE COMPANY, AND THE COMPANY
FAILED TO INCLUDE SUCH INFORMATION THEREIN.  IN NO EVENT SHALL THE LIABILITY OF
ANY HOLDER OF REGISTRABLE SECURITIES HEREUNDER BE GREATER IN AMOUNT THAN THE
DOLLAR AMOUNT OF THE PROCEEDS (NET OF PAYMENT OF ALL TAXES AND EXPENSES INCURRED
IN CONNECTION THEREWITH) RECEIVED BY SUCH HOLDER UPON THE SALE OF THE
REGISTRABLE SECURITIES GIVING RISE TO SUCH INDEMNIFICATION OBLIGATION.  SUCH
INDEMNITY SHALL REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF ANY INVESTIGATION
MADE BY OR ON BEHALF OF SUCH INDEMNIFIED PARTY.


 


(C)   IF ANY PERSON SHALL BE ENTITLED TO INDEMNITY HEREUNDER (AN “INDEMNIFIED
PARTY”), SUCH INDEMNIFIED PARTY SHALL GIVE PROMPT NOTICE TO THE PARTY OR PARTIES
FROM WHICH SUCH INDEMNITY IS SOUGHT (THE “INDEMNIFYING PARTIES”) OF THE
COMMENCEMENT OF ANY ACTION, SUIT, PROCEEDING OR INVESTIGATION OR WRITTEN THREAT
THEREOF (A “PROCEEDING”) WITH RESPECT TO WHICH SUCH INDEMNIFIED PARTY SEEKS
INDEMNIFICATION OR CONTRIBUTION PURSUANT HERETO; PROVIDED, THAT THE FAILURE TO
SO NOTIFY THE INDEMNIFYING PARTIES SHALL NOT RELIEVE THE INDEMNIFYING PARTIES
FROM ANY OBLIGATION OR LIABILITY EXCEPT TO THE EXTENT THAT THE INDEMNIFYING
PARTIES HAVE BEEN PREJUDICED BY SUCH FAILURE.  THE INDEMNIFYING PARTIES SHALL
HAVE THE RIGHT, EXERCISABLE BY GIVING WRITTEN NOTICE TO AN INDEMNIFIED PARTY
PROMPTLY AFTER THE RECEIPT OF WRITTEN NOTICE FROM SUCH INDEMNIFIED PARTY OF SUCH
PROCEEDING, TO ASSUME, AT THE INDEMNIFYING PARTIES’ EXPENSE, THE DEFENSE OF ANY
SUCH PROCEEDING, WITH COUNSEL REASONABLY SATISFACTORY TO SUCH INDEMNIFIED PARTY;
PROVIDED, THAT AN INDEMNIFIED PARTY (IF MORE THAN ONE SUCH INDEMNIFIED PARTY IS
NAMED IN ANY PROCEEDING) SHALL HAVE THE RIGHT TO EMPLOY SEPARATE COUNSEL IN ANY
SUCH PROCEEDING AND TO PARTICIPATE IN THE DEFENSE THEREOF, BUT THE FEES AND
EXPENSES OF SUCH COUNSEL SHALL BE AT THE EXPENSE OF SUCH INDEMNIFIED PARTY OR
PARTIES UNLESS:  (I) THE INDEMNIFYING PARTIES AGREE TO PAY SUCH FEES AND
EXPENSES; (II) THE INDEMNIFYING PARTIES FAIL PROMPTLY TO ASSUME THE DEFENSE OF
SUCH PROCEEDING OR FAIL TO EMPLOY COUNSEL REASONABLY SATISFACTORY TO SUCH
INDEMNIFIED PARTY OR PARTIES; OR (III) THE


 


19

--------------------------------------------------------------------------------



 


NAMED PARTIES TO ANY SUCH PROCEEDING (INCLUDING ANY IMPLEADED PARTIES) INCLUDE
BOTH SUCH INDEMNIFIED PARTY OR PARTIES AND THE INDEMNIFYING PARTIES OR AN
AFFILIATE OF THE INDEMNIFYING PARTIES OR SUCH INDEMNIFIED PARTIES, AND THERE MAY
BE ONE OR MORE DEFENSES AVAILABLE TO SUCH INDEMNIFIED PARTY THAT ARE DIFFERENT
FROM OR ADDITIONAL TO THOSE AVAILABLE TO THE INDEMNIFYING PARTIES, IN WHICH
CASE, IF SUCH INDEMNIFIED PARTY NOTIFIES THE INDEMNIFYING PARTIES IN WRITING
THAT IT ELECTS TO EMPLOY SEPARATE COUNSEL AT THE EXPENSE OF THE INDEMNIFYING
PARTIES; THE INDEMNIFYING PARTIES SHALL NOT HAVE THE RIGHT TO ASSUME THE DEFENSE
THEREOF AND SUCH COUNSEL SHALL BE AT THE EXPENSE OF THE INDEMNIFYING PARTIES, IT
BEING UNDERSTOOD, HOWEVER, THAT, UNLESS THERE EXISTS A CONFLICT AMONG
INDEMNIFIED PARTIES, THE INDEMNIFYING PARTIES SHALL NOT, IN CONNECTION WITH ANY
ONE SUCH PROCEEDING OR SEPARATE BUT SUBSTANTIALLY SIMILAR OR RELATED PROCEEDINGS
IN THE SAME JURISDICTION, ARISING OUT OF THE SAME GENERAL ALLEGATIONS OR
CIRCUMSTANCES, BE LIABLE FOR THE FEES AND EXPENSES OF MORE THAN ONE SEPARATE
FIRM OF ATTORNEYS (TOGETHER WITH APPROPRIATE LOCAL COUNSEL) AT ANY TIME FOR SUCH
INDEMNIFIED PARTY.  WHETHER OR NOT SUCH DEFENSE IS ASSUMED BY THE INDEMNIFYING
PARTIES, SUCH INDEMNIFYING PARTIES OR INDEMNIFIED PARTY SHALL NOT BE SUBJECT TO
ANY LIABILITY FOR ANY SETTLEMENT MADE WITHOUT ITS OR THEIR CONSENT (BUT SUCH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD).  THE INDEMNIFYING PARTIES SHALL NOT
CONSENT TO ENTRY OF ANY JUDGMENT OR ENTER INTO ANY SETTLEMENT WHICH (X) PROVIDES
FOR OTHER THAN MONETARY DAMAGES WITHOUT THE CONSENT OF THE INDEMNIFIED PARTY
(WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED) OR (Y) DOES NOT
INCLUDE AS AN UNCONDITIONAL TERM THEREOF THE GIVING BY THE CLAIMANT OR PLAINTIFF
TO SUCH INDEMNIFIED PARTY OF A RELEASE, IN FORM AND SUBSTANCE SATISFACTORY TO
THE INDEMNIFIED PARTY, FROM ALL LIABILITY IN RESPECT OF SUCH PROCEEDING FOR
WHICH SUCH INDEMNIFIED PARTY WOULD BE ENTITLED TO INDEMNIFICATION HEREUNDER.


 


(D)   IF THE INDEMNIFICATION PROVIDED FOR IN THIS SECTION 5F IS UNAVAILABLE TO
AN INDEMNIFIED PARTY OR IS INSUFFICIENT TO HOLD SUCH INDEMNIFIED PARTY HARMLESS
FOR ANY LOSSES IN RESPECT OF WHICH THIS SECTION 5F WOULD OTHERWISE APPLY BY ITS
TERMS, THEN EACH APPLICABLE INDEMNIFYING PARTY, IN LIEU OF INDEMNIFYING SUCH
INDEMNIFIED PARTY, SHALL HAVE AN OBLIGATION TO CONTRIBUTE TO THE AMOUNT PAID OR
PAYABLE BY SUCH INDEMNIFIED PARTY AS A RESULT OF SUCH LOSSES, IN SUCH PROPORTION
AS IS APPROPRIATE TO REFLECT THE RELATIVE FAULT OF THE INDEMNIFYING PARTY, ON
THE ONE HAND, AND SUCH INDEMNIFIED PARTY, ON THE OTHER HAND, IN CONNECTION WITH
THE ACTIONS, STATEMENTS OR OMISSIONS THAT RESULTED IN SUCH LOSSES AS WELL AS ANY
OTHER RELEVANT EQUITABLE CONSIDERATIONS.  THE RELATIVE FAULT OF SUCH
INDEMNIFYING PARTY, ON THE ONE HAND, AND INDEMNIFIED PARTY, ON THE OTHER HAND,
SHALL BE DETERMINED BY REFERENCE TO, AMONG OTHER THINGS, WHETHER ANY ACTION IN
QUESTION, INCLUDING ANY UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT OR
OMISSION OR ALLEGED OMISSION TO STATE A MATERIAL FACT, HAS BEEN TAKEN BY, OR
RELATES TO INFORMATION SUPPLIED BY, SUCH INDEMNIFYING PARTY OR INDEMNIFIED
PARTY, AND THE PARTIES’ RELATIVE INTENT, KNOWLEDGE, ACCESS TO INFORMATION AND
OPPORTUNITY TO CORRECT OR PREVENT ANY SUCH ACTION, STATEMENT OR OMISSION.  THE
AMOUNT PAID OR PAYABLE BY A PARTY AS A RESULT OF ANY LOSSES SHALL BE DEEMED TO
INCLUDE ANY LEGAL OR OTHER FEES OR EXPENSES INCURRED BY SUCH PARTY IN CONNECTION
WITH ANY PROCEEDING, TO THE EXTENT SUCH PARTY WOULD HAVE BEEN INDEMNIFIED FOR
SUCH EXPENSES IF THE INDEMNIFICATION PROVIDED FOR IN SECTION 5F(A) OR 5F(B) WAS
AVAILABLE TO SUCH PARTY.  THE PARTIES HERETO AGREE THAT IT WOULD NOT BE JUST AND
EQUITABLE IF CONTRIBUTION PURSUANT TO THIS SECTION 5F(D) WERE DETERMINED BY PRO
RATA ALLOCATION OR BY ANY OTHER METHOD OF ALLOCATION THAT DOES NOT TAKE ACCOUNT
OF THE EQUITABLE CONSIDERATIONS REFERRED TO IN THIS SECTION 5F(D). 
NOTWITHSTANDING THE PROVISIONS OF THIS SECTION 5F(D), AN INDEMNIFYING PARTY THAT
IS A HOLDER OF REGISTRABLE SECURITIES SHALL NOT BE REQUIRED TO CONTRIBUTE ANY
AMOUNT IN EXCESS OF THE AMOUNT BY WHICH THE NET PROCEEDS RECEIVED BY SUCH
INDEMNIFYING


 


20

--------------------------------------------------------------------------------



 


PARTY EXCEEDS THE AMOUNT OF ANY DAMAGES THAT SUCH INDEMNIFYING PARTY HAS
OTHERWISE BEEN REQUIRED TO PAY BY REASONS OF SUCH UNTRUE OR ALLEGED UNTRUE
STATEMENT OR OMISSION OR ALLEGED OMISSION.  NO PERSON GUILTY OF FRAUDULENT
MISREPRESENTATION (WITHIN THE MEANING OF SECTION 11(F) OF THE SECURITIES ACT)
SHALL BE ENTITLED TO CONTRIBUTION FROM ANY PERSON WHO WAS NOT GUILTY OF SUCH
FRAUDULENT MISREPRESENTATION.


 


(E)   EACH SECURITYHOLDER AND THE COMPANY AGREE THAT SUCH PERSON SHALL NOT
PERMIT ANY AMENDMENT TO THE CERTIFICATE OF INCORPORATION OR THE BY-LAWS OF THE
COMPANY THAT WOULD REDUCE THE SCOPE OF THE INDEMNIFICATION OR LIMITATION OF
LIABILITY PROVISIONS CONTAINED THEREIN.


 

5G   Rules 144 and 144A.  At all times after the Company effects its first
Public Offering, the Company shall file the reports required to be filed by it
under the Securities Act and the Exchange Act and the rules and regulations
promulgated thereunder (or, if the Company is not required to file such reports,
it shall, upon the request of any holder of Registrable Securities, make
publicly available other information so long as such information is necessary to
permit sales under Rule 144A), and shall take such further action as any holder
of Registrable Securities may reasonably request, all to the extent required
from time to time to enable such holder to sell (subject to any restrictions on
Transfers hereunder) Registrable Securities without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144 and
Rule 144A.  Upon the request of any holder of Registrable Securities, the
Company shall deliver to such holder a written statement as to whether it has
complied with such requirements.

 

5H   Underwritten Registrations.  No holder of Registrable Securities may
participate in any underwritten registration effected pursuant hereto unless
such holder (a) agrees to sell such holder’s Registrable Securities on the basis
provided in any underwriting arrangements approved by the Persons entitled
hereunder to approve such arrangements and (b) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents required under the terms of such underwriting arrangements.

 

5I     No Inconsistent Agreements.  The Company has not and shall not enter into
any agreement with respect to the Company’s securities that is inconsistent with
the rights granted to the holders of Registrable Securities in this Section 5 or
otherwise conflicts with the provisions hereof.  The Company represents and
warrants that it is not a party to, or otherwise subject to, any other agreement
granting registration rights to any other Person with respect to any Common
Stock or Common Stock Equivalents. Except as provided in this Agreement, the
Company shall not grant Other Registration Rights to any Persons without the
prior written consent of the Board.

 

6.     Preemptive Rights.

 


(A)   IF AT ANY TIME PRIOR TO THE CONSUMMATION OF AN IPO THE COMPANY WISHES TO
ISSUE ANY EQUITY SECURITIES OR ANY COMMON STOCK EQUIVALENTS TO ANY PERSON (THE
“PREEMPTIVE SECURITIES”), THE COMPANY SHALL PROMPTLY DELIVER A NOTICE OF
INTENTION TO SELL (THE “COMPANY’S NOTICE OF INTENTION TO SELL”) TO EACH
SECURITYHOLDER SETTING FORTH A DESCRIPTION AND THE NUMBER OF THE PREEMPTIVE
SECURITIES PROPOSED TO BE ISSUED AND THE PROPOSED PURCHASE PRICE AND TERMS OF
SALE.  UPON RECEIPT OF THE COMPANY’S NOTICE OF


 


21

--------------------------------------------------------------------------------



 


INTENTION TO SELL, EACH SECURITYHOLDER SHALL HAVE THE RIGHT TO ELECT TO
PURCHASE, AT THE PRICE AND ON THE TERMS STATED IN THE COMPANY’S NOTICE OF
INTENTION TO SELL, A NUMBER OF THE PREEMPTIVE SECURITIES EQUAL TO THE PRODUCT OF
(I) SUCH SECURITYHOLDER’S PROPORTIONATE OWNERSHIP OF THE THEN OUTSTANDING NUMBER
OF SHARES OF COMMON STOCK (EXCLUDING ALL UNEXERCISED OPTIONS AT SUCH TIME) HELD
BY ALL PERSONS MULTIPLIED BY (II) THE NUMBER OF PREEMPTIVE SECURITIES PROPOSED
TO BE ISSUED (AS DESCRIBED IN THE APPLICABLE COMPANY’S NOTICE OF INTENTION TO
SELL).  NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, IF THE
COMPANY IS ISSUING PREEMPTIVE SECURITIES IN CONNECTION WITH THE ISSUANCE OF ANY
DEBT OR OTHER EQUITY SECURITIES OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, THEN
ANY SECURITYHOLDER WHO ELECTS TO PURCHASE SUCH PREEMPTIVE SECURITIES PURSUANT TO
THIS SECTION 6 MUST ALSO PURCHASE A CORRESPONDING PROPORTION OF SUCH OTHER DEBT
OR EQUITY SECURITIES, ALL AT THE PROPOSED PURCHASE PRICE AND ON TERMS OF SALE AS
SPECIFIED IN THE APPLICABLE COMPANY’S NOTICE OF INTENTION TO SELL.  SUCH
ELECTION SHALL BE MADE BY THE ELECTING SECURITYHOLDER BY WRITTEN NOTICE TO THE
COMPANY WITHIN TEN (10) BUSINESS DAYS AFTER RECEIPT BY SUCH SECURITYHOLDER OF
THE COMPANY’S NOTICE OF INTENTION TO SELL (THE “ACCEPTANCE PERIOD”).


 


(B)   TO THE EXTENT AN EFFECTIVE ELECTION TO PURCHASE HAS NOT BEEN RECEIVED FROM
A SECURITYHOLDER PURSUANT TO SUBSECTION (A) ABOVE IN RESPECT OF THE PREEMPTIVE
SECURITIES PROPOSED TO BE ISSUED PURSUANT TO THE APPLICABLE COMPANY’S NOTICE OF
INTENTION TO SELL, THE COMPANY MAY, AT ITS ELECTION, DURING A PERIOD OF ONE
HUNDRED AND TWENTY (120) DAYS FOLLOWING THE EXPIRATION OF THE APPLICABLE
ACCEPTANCE PERIOD, ISSUE AND SELL THE REMAINING PREEMPTIVE SECURITIES TO BE
ISSUED AND SOLD TO SUCH PERSON AT A PRICE AND UPON TERMS NOT MORE FAVORABLE TO
SUCH PERSON THAN THOSE STATED IN THE APPLICABLE COMPANY’S NOTICE OF INTENTION TO
SELL; PROVIDED, THAT THE FAILURE BY ANY SECURITYHOLDER TO EXERCISE ITS OPTION TO
PURCHASE WITH RESPECT TO ONE ISSUANCE AND SALE OF PREEMPTIVE SECURITIES SHALL
NOT AFFECT ITS OPTION TO PURCHASE PREEMPTIVE SECURITIES IN ANY SUBSEQUENT
OFFERING, SALE AND PURCHASE.  IN THE EVENT THE COMPANY HAS NOT SOLD ANY
PREEMPTIVE SECURITIES COVERED BY A COMPANY’S NOTICE OF INTENTION TO SELL WITHIN
SUCH ONE HUNDRED AND TWENTY (120) DAY PERIOD, THE COMPANY SHALL NOT THEREAFTER
ISSUE OR SELL SUCH PREEMPTIVE SECURITIES, WITHOUT FIRST OFFERING SUCH PREEMPTIVE
SECURITIES TO EACH SECURITYHOLDER IN THE MANNER PROVIDED IN THIS SECTION 6.


 


(C)   IF A SECURITYHOLDER GIVES THE COMPANY NOTICE PURSUANT TO THE PROVISIONS OF
THIS SECTION 6 THAT SUCH SECURITYHOLDER DESIRES TO PURCHASE ANY PREEMPTIVE
SECURITIES, PAYMENT THEREFOR SHALL BE BY CHECK OR WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS, AGAINST DELIVERY OF THE SECURITIES (WHICH SECURITIES SHALL BE
ISSUED FREE AND CLEAR OF ANY LIENS OR ENCUMBRANCES) AT THE EXECUTIVE OFFICES OF
THE COMPANY AT THE CLOSING DATE FIXED BY THE COMPANY FOR THE SALE OF SUCH
APPLICABLE PREEMPTIVE SECURITIES; PROVIDED, THAT SUCH DATE IS NOT EARLIER THAN
THE ACTUAL CLOSING DATE WITH RESPECT TO ALL OTHER PURCHASERS OF SECURITIES
REFERRED TO IN THE COMPANY’S NOTICE OF INVENTION TO SELL.  IN THE EVENT THAT ANY
PROPOSED SALE IS FOR A CONSIDERATION OTHER THAN CASH, SUCH SECURITYHOLDER MAY
PAY CASH IN LIEU OF ALL (BUT NOT PART) OF SUCH OTHER CONSIDERATION, IN THE
AMOUNT DETERMINED REASONABLY AND IN GOOD FAITH BY THE BOARD TO REPRESENT THE
FAIR VALUE OF SUCH CONSIDERATION OTHER THAN CASH.


 


(D)   THE PREEMPTIVE RIGHTS CONTAINED IN THIS SECTION 6 SHALL NOT APPLY TO THE
ISSUANCE OF COMMON STOCK EQUIVALENTS OR OTHER EQUITY SECURITIES (I) AS A STOCK
DIVIDEND OR OTHER DISTRIBUTION OR UPON ANY SUBDIVISION, SPLIT OR COMBINATION OF
THE OUTSTANDING CAPITAL STOCK; (II) UPON CONVERSION, EXCHANGE OR REDEMPTION OF
ANY OUTSTANDING CONVERTIBLE OR EXCHANGEABLE SECURITIES; (III) UPON EXERCISE OF
ANY OUTSTANDING OPTIONS OR WARRANTS; (IV) TO ANY DIRECTOR OF THE COMPANY OR ANY
OF ITS SUBSIDIARIES AS COMPENSATION OR AS AN INCENTIVE FOR SERVICES; AND (V) AS


 


22

--------------------------------------------------------------------------------



 


CONSIDERATION (WHETHER PARTIAL OR OTHERWISE) FOR THE PURCHASE BY THE COMPANY OR
ANY OF ITS SUBSIDIARIES OF ASSETS CONSTITUTING A BUSINESS UNIT OR OF THE STOCK
OR OTHER EQUITY SECURITIES OF ANY PERSON.


 


(E)   THE PROVISIONS OF THIS SECTION 6 SHALL TERMINATE UPON THE CONSUMMATION OF
AN IPO.


 


(F)    NOTHING IN THIS SECTION 6 SHALL BE DEEMED TO PREVENT BSMB OR ANY
AFFILIATE OF BSMB (THE “PURCHASING HOLDER”) FROM PURCHASING FOR CASH ANY
PREEMPTIVE SECURITIES WITHOUT FIRST COMPLYING WITH THE PROVISIONS OF
SECTION 6(A); PROVIDED THAT IN CONNECTION WITH SUCH PURCHASE, (I) THE BOARD HAS
DETERMINED IN GOOD FAITH (1) THAT THE COMPANY NEEDS AN IMMEDIATE CASH
INVESTMENT, (2) THAT NO ALTERNATIVE FINANCING ON TERMS NO LESS FAVORABLE TO THE
COMPANY IN THE AGGREGATE THAN SUCH PURCHASE IS AVAILABLE WHICH IS OF A TYPE THAT
COULD BE OBTAINED WITHOUT HAVING TO COMPLY WITH SECTION 6(A) AND (3) THAT THE
DELAY CAUSED BY COMPLIANCE WITH THE PROVISIONS OF SECTION 6(A) IN CONNECTION
WITH SUCH INVESTMENT WOULD BE REASONABLY LIKELY TO CAUSE SEVERE AND IMMEDIATE
HARM TO THE COMPANY, (II) THE COMPANY GIVES PROMPT NOTICE TO THE OTHER
SECURITYHOLDERS, WHICH NOTICE SHALL DESCRIBE IN REASONABLE DETAIL THE PREEMPTIVE
SECURITIES BEING PURCHASED BY THE PURCHASING HOLDER AND THE PURCHASE PRICE
THEREOF AND (III) THE PURCHASING HOLDER AND THE COMPANY (OR APPLICABLE
SUBSIDIARY) TAKE ALL STEPS NECESSARY TO ENABLE THE OTHER SECURITYHOLDERS TO
EFFECTIVELY EXERCISE THEIR RESPECTIVE RIGHTS UNDER SECTION 6(A) WITH RESPECT TO
THEIR PURCHASE OF A PRO RATA SHARE OF THE PREEMPTIVE SECURITIES ISSUED TO THE
PURCHASING HOLDER AFTER SUCH PURCHASE BY THE PURCHASING HOLDER.


 

7.     Legend.

 


(A)   EACH CERTIFICATE EVIDENCING SECURITYHOLDER SHARES AND EACH CERTIFICATE
ISSUED IN EXCHANGE FOR OR UPON THE TRANSFER OF ANY SECURITYHOLDER SHARES (IF
SUCH SHARES REMAIN SECURITYHOLDER SHARES AFTER SUCH TRANSFER) SHALL BE STAMPED
OR OTHERWISE IMPRINTED WITH A LEGEND IN SUBSTANTIALLY THE FOLLOWING FORM:


 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON MAY
31, 2007, HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT OR AN EXEMPTION FROM REGISTRATION
THEREUNDER.  THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO
CERTAIN RESTRICTIONS AND CONDITIONS ON TRANSFER, AS SET FORTH IN A
SECURITYHOLDERS AGREEMENT, DATED AS OF MAY 31, 2007, BY AND AMONG THE ISSUER OF
SUCH SECURITIES (THE “COMPANY”) AND CERTAIN OF THE COMPANY’S STOCKHOLDERS, AS
MAY BE AMENDED AND MODIFIED FROM TIME TO TIME.  A COPY OF SUCH SECURITYHOLDERS
AGREEMENT SHALL BE FURNISHED WITHOUT CHARGE BY THE COMPANY TO THE HOLDER HEREOF
UPON WRITTEN REQUEST.”

 

23

--------------------------------------------------------------------------------


 

The Company shall imprint such legend on certificates evidencing Securityholder
Shares outstanding as of the date hereof.  The legend set forth above shall be
removed from the certificates evidencing any shares which cease to be
Securityholder Shares in accordance with the definition of “Securityholder
Shares” in Section 12.

 


(B)   UNLESS WAIVED BY THE COMPANY, NO SECURITYHOLDER MAY TRANSFER ANY
SECURITYHOLDER SHARES (EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT) WITHOUT FIRST DELIVERING TO THE COMPANY AN OPINION OF
COUNSEL REASONABLY ACCEPTABLE IN FORM AND SUBSTANCE TO THE COMPANY (WHICH
COUNSEL WILL BE REASONABLY ACCEPTABLE TO THE COMPANY) THAT REGISTRATION UNDER
THE SECURITIES ACT IS NOT REQUIRED IN CONNECTION WITH SUCH TRANSFER.  IF SUCH
OPINION OF COUNSEL REASONABLY ACCEPTABLE IN FORM AND SUBSTANCE TO THE COMPANY
FURTHER STATES THAT NO SUBSEQUENT TRANSFER OF SUCH SECURITYHOLDER SHARES WILL
REQUIRE REGISTRATION UNDER THE SECURITIES ACT, THE COMPANY WILL PROMPTLY UPON
SUCH TRANSFER DELIVER NEW CERTIFICATES FOR SUCH SECURITIES WHICH DO NOT BEAR THE
SECURITIES ACT LEGEND SET FORTH IN SECTION 7(A).


 

8.     Amendment and Waiver.  Except as otherwise provided herein, no
modification, amendment or waiver of any provision of this Agreement shall be
effective against the Company or the Securityholders unless such modification,
amendment or waiver is approved in writing by the Company and the BSMB Majority
Holders.  Notwithstanding the foregoing, if any amendment, modification or
waiver of any provision of this Agreement would materially adversely affect the
rights of a Securityholder in a manner disproportionate to the other
Securityholders holding the same class of Securityholder Shares, or impose any
additional obligation of any type on any Securityholder (except as may be
required by Law or Exchange Act requirements) then such amendment, modification
or waiver shall also require the prior written consent of such Securityholder. 
The failure of any party to enforce any of the provisions of this Agreement
shall in no way be construed as a waiver of such provisions and shall not affect
the right of such party thereafter to enforce each and every provision of this
Agreement in accordance with its terms.

 

9.     Limited Approval Rights; Transactions with Affiliates.

 


(A)   FROM THE CLOSING DATE UNTIL A QUALIFIED PUBLIC OFFERING, THE COMPANY SHALL
NOT, AND SHALL NOT PERMIT ANY SUBSIDIARY TO, TAKE ANY OF THE FOLLOWING ACTIONS
WITHOUT OBTAINING THE PRIOR CONSENT OF THE BSMB MAJORITY HOLDERS:


 


(I)            DECLARE OR PAY ANY DIVIDENDS OR OTHER DISTRIBUTIONS ON THE COMMON
STOCK;


 


(II)           ENTER INTO OR REFINANCE, OR PERMIT ANY OF ITS SUBSIDIARIES TO
ENTER INTO OR REFINANCE, ANY INDEBTEDNESS FOR BORROWED MONEY (OTHER THAN
INDEBTEDNESS INCURRED PURSUANT TO THE CREDIT AGREEMENT AND THE SENIOR NOTES);


 


(III)          MERGE OR CONSOLIDATE WITH OR INTO ANY PERSON;


 


(IV)          SELL, LEASE OR OTHERWISE DISPOSE OF, OR PERMIT ANY OF ITS
SUBSIDIARIES TO SELL, LEASE OR OTHERWISE DISPOSE OF, ALL OR SUBSTANTIALLY ALL OF
THE ASSETS OF THE COMPANY


 


24

--------------------------------------------------------------------------------



 


AND ITS SUBSIDIARIES (OTHER THAN SALES OF INVENTORY IN THE ORDINARY COURSE OF
BUSINESS) IN ANY TRANSACTION OR SERIES OF RELATED TRANSACTIONS;


 


(V)           LIQUIDATE, DISSOLVE OR EFFECT A RECAPITALIZATION OR REORGANIZATION
IN ANY FORM OF TRANSACTION (INCLUDING, WITHOUT LIMITATION, ANY REORGANIZATION
INTO A LIMITED LIABILITY COMPANY, A PARTNERSHIP OR ANY OTHER NON-CORPORATE
ENTITY WHICH IS TREATED AS A PARTNERSHIP FOR FEDERAL INCOME TAX PURPOSES);


 


(VI)          ENTER INTO, OR PERMIT ANY OF ITS SUBSIDIARIES TO ENTER INTO, THE
OWNERSHIP, ACTIVE MANAGEMENT OR OPERATION OF ANY BUSINESS OTHER THAN THE
BUSINESS CONDUCTED BY THE COMPANY AND ITS SUBSIDIARIES AS OF THE DATE HEREOF;


 


(VII)         AMEND ANY OF THE TRANSACTION DOCUMENTS, IN EACH CASE, IN ANY
MANNER WHICH WOULD HAVE AN ADVERSE EFFECT ON ANY BSMB INVESTOR;


 


(VIII)        FILE, PERMIT ANY OF THE COMPANY’S SUBSIDIARIES TO FILE, ANY
REGISTRATION STATEMENT WITH THE SEC WITH RESPECT TO THE REGISTRATION OF AN
OFFERING OR SALE OF ANY EQUITY SECURITIES;


 


(IX)           MAKE ANY MATERIAL CHANGE TO ITS ACCOUNTING PRACTICES, OTHER THAN
(A) AS REQUIRED BY APPLICABLE LAW OR REGULATION, (B) AS REQUIRED BY GAAP OR FASB
OR (C) AS APPROVED BY THE BOARD OR ANY COMMITTEE THEREOF;


 


(X)            CHANGE THE COMPANY’S AUDITORS;


 


(XI)           ISSUE OR REDEEM ANY COMMON STOCK EQUIVALENTS EXCEPT FOR THE
ISSUANCE OF COMMON STOCK EQUIVALENTS UPON (I) THE CONVERSION, EXCHANGE OR
REDEMPTION OF ANY OUTSTANDING CONVERTIBLE OR EXCHANGEABLE SECURITIES OR (II) THE
EXERCISE OF ANY OUTSTANDING OPTIONS OR WARRANTS;


 


(XII)          AGREE TO TAKE ANY OF THE FOREGOING ACTIONS.


 


(B)   RESTRICTIONS ON TRANSACTIONS WITH AFFILIATES.  EXCEPT FOR THE PROFESSIONAL
SERVICES AGREEMENT AND SUCH OTHER AGREEMENTS EXECUTED IN CONNECTION WITH THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE MERGER AGREEMENT, NEITHER
THE COMPANY NOR ITS SUBSIDIARIES WILL ENTER INTO ANY TRANSACTION (OTHER THAN THE
ISSUANCE OF PREEMPTIVE SECURITIES PURSUANT TO SECTION 6 OF THIS AGREEMENT) WITH
BSMB OR ANY OF THEIR AFFILIATES (I) ON A BASIS THAT IS LESS FAVORABLE, IN THE
AGGREGATE AND IN ALL MATERIAL RESPECTS TO THE COMPANY THAN WOULD BE THE CASE IN
AN ARMS-LENGTH TRANSACTION WITH AN UNRELATED THIRD PARTY OR (II) FOR SERVICES
THAT ARE NOT REASONABLY REQUIRED OR DESIRABLE FOR THE COMPANY OR SUCH
SUBSIDIARIES, AS THE CASE MAY BE (AS DETERMINED IN GOOD FAITH BY THE BOARD).


 


10.   RIGHT TO REPURCHASE OTHER HOLDERS SHARES.

 


(A)   IN THE EVENT THAT ANY OTHER HOLDER CEASES TO BE EMPLOYED BY THE COMPANY OR
ANY OF ITS SUBSIDIARIES AS A RESULT OF (I) A TERMINATION BY THE COMPANY OR ITS
SUBSIDIARY, AS APPLICABLE, FOR CAUSE OR (II) A VOLUNTARY RESIGNATION (OTHER THAN
FOR GOOD REASON) BY SUCH OTHER HOLDER (THE DATE SUCH OTHER HOLDER CEASES TO BE
SO EMPLOYED SHALL BE REFERRED TO HEREIN AS THE


 


25

--------------------------------------------------------------------------------


“TERMINATION DATE”), THE COMPANY SHALL HAVE THE RIGHT (BUT NOT THE OBLIGATION)
(THE “REPURCHASE OPTION”) TO PURCHASE ANY OR ALL OF THE SECURITYHOLDER SHARES
THEN HELD BY SUCH OTHER HOLDER, SUCH OTHER HOLDER’S ESTATE AND/OR SUCH OTHER
HOLDER’S PERMITTED TRANSFEREES OR AFFILIATES (THE “REPURCHASE SHARES”) PURSUANT
TO THE TERMS AND CONDITIONS SET FORTH IN THIS SECTION 10.


 


(B)           THE REPURCHASE SHARES PURCHASED PURSUANT TO THE REPURCHASE OPTION
WILL BE PURCHASED AT A PRICE EQUAL TO THE FAIR MARKET VALUE OF SUCH REPURCHASE
SHARES AS OF THE DATE THAT THE COMPANY DELIVERS A REPURCHASE NOTICE TO THE OTHER
HOLDER (THE “VALUATION DATE”), LESS THE AMOUNT OF ANY CASH DISTRIBUTED BY THE
COMPANY WITH RESPECT TO SUCH REPURCHASE SHARES BETWEEN THE VALUATION DATE AND
THE CLOSING OF SUCH REPURCHASE (THE “REPURCHASE PRICE”).


 


(C)           THE REPURCHASE OPTION IS EXERCISABLE BY THE COMPANY DELIVERING
WRITTEN NOTICE (THE “REPURCHASE NOTICE”) TO THE HOLDERS OF THE REPURCHASE SHARES
DURING THE 240-DAY PERIOD BEGINNING ON THE TERMINATION DATE (THE “COMPANY
REPURCHASE PERIOD”). THE REPURCHASE NOTICE WILL SET FORTH THE PERCENTAGE OF THE
AGGREGATE VALUE OF REPURCHASE SHARES TO BE PURCHASED BY THE COMPANY.


 


(D)           THE CLOSING OF ANY TRANSACTION CONTEMPLATED BY THIS SECTION 10
WILL TAKE PLACE ON THE DATE DESIGNATED BY THE COMPANY, WHICH DATE WILL NOT BE
MORE THAN FORTY-FIVE (45) DAYS AFTER THE VALUATION DATE; PROVIDED, THAT
SUBSEQUENT TO THE VALUATION DATE, THE COMPANY MAY RESCIND ITS EXERCISE OF THE
REPURCHASE OPTION BY DELIVERING WRITTEN NOTICE TO SUCH HOLDER(S) OF REPURCHASE
SHARES WITHIN TEN (10) DAYS AFTER THE VALUATION DATE. THE COMPANY WILL PAY FOR
ANY REPURCHASE  SHARES TO BE PURCHASED BY THE COMPANY PURSUANT TO ANY REPURCHASE
OPTION BY DELIVERY OF A CHECK(S) PAYABLE OR BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS TO THE HOLDER(S) OF SUCH REPURCHASE SHARES IN AN AGGREGATE
AMOUNT EQUAL TO THE APPLICABLE REPURCHASE PRICE FOR SUCH REPURCHASE SHARES.


 


(E)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT, ALL REPURCHASES OF REPURCHASE SHARES BY THE COMPANY WILL BE SUBJECT
TO APPLICABLE RESTRICTIONS CONTAINED IN APPLICABLE LAW (INCLUDING THE DELAWARE
GENERAL CORPORATION LAW) AND IN THE COMPANY’S AND ITS SUBSIDIARIES’ DEBT AND
EQUITY FINANCING AGREEMENTS THAT ARE IN EFFECT AS OF THE VALUATION DATE. IF ANY
SUCH RESTRICTIONS PROHIBIT THE REPURCHASE OF THE REPURCHASE SHARES WHICH THE
COMPANY IS OTHERWISE ENTITLED TO MAKE PURSUANT TO THIS SECTION 10 OR IF SUCH
REPURCHASE WOULD CAUSE A DEFAULT UNDER ANY OF THE COMPANY’S AND/OR ITS
SUBSIDIARIES’ DEBT AND/OR EQUITY FINANCING AGREEMENTS, AND, IN EITHER CASE, A
REPURCHASE NOTICE HAS BEEN TIMELY DELIVERED PURSUANT TO SECTION 10(C), THE
COMPANY MAY, SUBJECT TO THE PROVISIONS OF THIS SECTION 10(E), MAKE SUCH
REPURCHASES AS SOON AS (I) IT IS PERMITTED TO DO SO UNDER SUCH RESTRICTIONS AND
(II) SUCH REPURCHASE WOULD NOT CAUSE SUCH A DEFAULT.


 


(F)            THE COMPANY WILL RECEIVE CUSTOMARY REPRESENTATIONS AND WARRANTIES
FROM EACH SELLER REGARDING THE SALE OF REPURCHASE SHARES, INCLUDING, BUT NOT
LIMITED TO, THE REPRESENTATION THAT SUCH SELLER HAS GOOD AND MARKETABLE TITLE TO
THE REPURCHASE SHARES TO BE TRANSFERRED FREE AND CLEAR OF ANY LIENS, CLAIMS,
ENCUMBRANCES OR OTHER RESTRICTIONS (OTHER THAN SUCH RESTRICTIONS ARISING UNDER
THIS AGREEMENT).


 


(G)           THE PROVISIONS OF THIS SECTION 10 SHALL TERMINATE UPON THE
CONSUMMATION OF AN IPO.


 


26

--------------------------------------------------------------------------------



 


11.           FINANCIAL STATEMENTS. PRIOR TO THE CONSUMMATION OF AN IPO, THE
COMPANY SHALL DELIVER TO EACH SECURITYHOLDER:

 


(A)           WITHIN 60 DAYS AFTER THE END OF EACH OF THE FIRST THREE QUARTERLY
ACCOUNTING PERIODS IN EACH FISCAL YEAR OF THE COMPANY, UNAUDITED CONSOLIDATED
STATEMENTS OF INCOME AND CASH FLOWS OF THE COMPANY AND ITS SUBSIDIARIES FOR SUCH
QUARTERLY PERIOD AND UNAUDITED CONSOLIDATED BALANCE SHEETS OF THE COMPANY AND
ITS SUBSIDIARIES AS OF THE END OF SUCH QUARTERLY PERIOD. SUCH FINANCIAL
STATEMENTS SHALL BE PREPARED, IN ALL MATERIAL RESPECTS, IN ACCORDANCE WITH
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES, CONSISTENTLY APPLIED, SUBJECT TO THE
ABSENCE OF FOOTNOTE DISCLOSURES AND TO NORMAL YEAR-END ADJUSTMENTS; AND


 


(B)           WITHIN 120 DAYS AFTER THE END OF EACH FISCAL YEAR OF THE COMPANY,
AUDITED CONSOLIDATED STATEMENTS OF INCOME AND CASH FLOWS OF THE COMPANY AND ITS
SUBSIDIARIES FOR SUCH FISCAL YEAR, AND AUDITED CONSOLIDATED BALANCE SHEETS OF
THE COMPANY AND ITS SUBSIDIARIES AS OF THE END OF SUCH FISCAL YEAR. SUCH
FINANCIAL STATEMENT SHALL BE PREPARED, IN ALL MATERIAL RESPECTS, IN ACCORDANCE
WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES, CONSISTENTLY APPLIED.


 

12.           Definitions. As used in this Agreement, the following terms shall
have the meanings ascribed to them in this Section 12:

 

“Acceptance Period” has the meaning set forth in Section 6(a).

 

“Affiliate” of any Person means any other Person, directly or indirectly
controlling, controlled by or under common control with such Person and any
partner, member or equityholder of such Person, where “control” means the
possession, directly or indirectly, of the power to direct the management and
policies of a Person whether through the ownership of voting securities, by
contract or otherwise.

 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Amended Offer Notice” has the meaning set forth in Section 3(b)(ii).

 

“Amended Sale Notice” has the meaning set forth in Section 3(c).

 

“Bear Stearns” means, collectively, The Bear Stearns Companies Inc. and its
Subsidiaries.

 

“Blackford” has the meaning set forth in the preamble hereto.

 

“Blackford Investor” means Blackford or any of its Permitted Transferees.

 

“Blackford Shares” means all Securityholder Shares issued or issuable to any
Blackford Investor, whether upon exercise of any Common Stock Equivalents,
preemptive rights or otherwise.

 

“Board” has the meaning set forth in the preamble hereto.

 

“BSMB” has the meaning set forth in the preamble hereto.

 

27

--------------------------------------------------------------------------------


 

“BSMB Co-Investment” has the meaning set forth in the preamble hereto.

 

“BSMB Directors” has the meaning set forth in Section 1(a).

 

“BSMB Group” means (a) BSMB, (b) Bear Stearns, (c) any investment fund sponsored
by Bear Stearns, (d) any investment fund managed by employees of Bear Stearns,
(e) the general partner or manager of any investment fund described in clause
(c) or (d) above, and (f) each of the partners, members or equityholders of any
Person described in clause (c), (d) or (e) above (each on a pro rata basis).

 

“BSMB Investor” means any of BSMB or any of its Permitted Transferees.

 

“BSMB Majority Holders” means the holders of at least a majority of the Common
Stock and Common Stock Equivalents included in the BSMB Shares.

 

“BSMB Requesting Holders” means the BSMB Majority Holders requesting
registration of Registrable Securities pursuant to Section 5A(a).

 

“BSMB Shares” means all Securityholder Shares issued or issuable to any BSMB
Investor, whether upon exercise of any Common Stock Equivalents, preemptive
rights or otherwise.

 

“Business Day” means any day except a Saturday, Sunday or a legal holiday in New
York City.

 

“Cause” means, with respect to any Other Holder, such Other Holder’s (i)
continued failure, whether willful, intentional, or grossly negligent, after
written notice, to perform substantially such Other Holder’s duties (the
“Duties”) as determined by such Other Holder’s immediate supervisor, the Chief
Executive Officer or a Senior Vice President of the Company, or the Board (other
than as a result of a disability); (ii) dishonesty or fraud in the performance
of such Other Holder’s Duties or a material breach of such Other Holder’s duty
of loyalty to the Company or its Subsidiaries; (iii) conviction or confession of
an act or acts on such Other Holder’s part constituting a felony under the laws
of the United States or any state thereof or a misdemeanor which materially
impairs such Other Holder’s ability to perform such Other Holder’s Duties; (iv)
willful act or omission on such Other Holder’s part which is materially
injurious to the financial condition or business reputation of the Company or
any of its Subsidiaries; or (v) breach of any non-competition, non-solicitation,
non-disclosure or confidentiality agreement applicable to such Other Holder.

 

“Certificate of Incorporation” means the Certificate of Incorporation of the
Company, as amended from time to time.

 

“Common Stock” means the Common Stock, par value $0.01 per share, of the
Company.

 

“Common Stock Equivalents” means (without duplication with any Common Stock or
other Common Stock Equivalents) rights, warrants, options, convertible
securities, or exchangeable securities or indebtedness, or other rights,
exercisable for or convertible or

 

28

--------------------------------------------------------------------------------


 

exchangeable into, directly or indirectly, Common Stock or securities
exercisable for or convertible or exchangeable into Common Stock, whether at the
time of issuance or upon the passage of time or the occurrence of some future
event.

 

“Company” has the meaning set forth in the preamble hereto.

 

“Company Repurchase Period” has the meaning set forth in Section 10(c).

 

“Company Sale” means the consummation of a transaction, whether in a single
transaction or in a series of related transactions, with any Independent Third
Party or group of Independent Third Parties pursuant to which such Person or
Persons (a) acquire (whether by merger, consolidation, recapitalization,
reorganization, redemption, transfer or issuance of capital stock or otherwise)
capital stock of the Company (or any surviving or resulting corporation)
possessing the voting power to elect a majority of the board of directors of the
Company (or such surviving or resulting corporation) or (b) acquire assets
constituting all or substantially all of the assets of the Company and its
Subsidiaries (as determined on a consolidated basis).

 

“Company’s Notice of Intention to Sell” has the meaning set forth in Section
6(a).

 

“Covered Person” has the meaning set forth in Section 5F(a).

 

“Credit Agreement” means, the Credit Agreement dated as of the date hereof, by
and among the Company, Universal Hospital Services, Inc., the various lenders
party thereto, Merrill Lynch Capital, a division of Merrill Lynch Business
Financial Services, Inc., as Administrative Agent and the other lenders that
are, or from time to time become, parties thereto, as the same may be amended,
restated, extended, refunded, refinanced, replaced, supplemented, restructured
or otherwise modified from time to time (in whole or in part and without
limitation as to terms, conditions or covenants and without regard to the
principal amount thereof), including all related notes, collateral documents,
guarantees, instruments and agreements entered into in connection therewith, as
the same may be amended, modified, supplemented, restated, extended, renewed,
refunded, refinanced, restructured or replaced from time to time.

 

“Demand Registration” has the meaning set forth in Section 5A(a).

 

“Demand Right” has the meaning set forth in Section 5A(a).

 

“Directors” has the meaning set forth in Section 1(a).

 

“Effective Time” has the meaning set forth in the Merger Agreement.

 

“Election Period” has the meaning set forth in Section 3(b).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

“Excluded Securities” has the meaning set forth in Section 3(c)(iv).

 

29

--------------------------------------------------------------------------------


 

“Fair Market Value” of any Repurchase Share shall be determined in good faith by
the Board based on such factors as the Board, in the exercise of its reasonable
business judgment, considers relevant; provided, that in making such
determination, the Board shall assume that the Company and its Subsidiaries are
sold as a going concern and then liquidated and shall not provide for any
discounts based on the fact that the Common Stock being valued represent a
minority interest in the Company.

 

“Family” means, with respect to any Securityholder that is a natural person,
such Securityholder’s spouse, former spouse, descendants (whether natural or
adopted), parents and siblings and any trust, family limited partnership or
other similar entity established solely for the benefit of such person or such
person’s spouse, descendants (whether natural or adopted), parents or siblings.

 

“Good Reason” means, with respect to any Other Holder, the occurrence of any of
the following: (i) the Company or its Subsidiaries has reduced or reassigned a
material portion of such Other Holder’s duties (per such Other Holder’s job
description); (ii) such Other Holder’s base salary has been reduced other than
in connection with an across-the-board reduction (of approximately the same
percentage) in executive compensation to employees imposed by the Board in
response to negative financial results or other adverse circumstances affecting
the Company or its Subsidiaries; or (iii) the Company or its Subsidiaries has
required such Other Holder to relocate in excess of fifty (50) miles from the
location where such Other Holder is currently employed.

 

“Incidental Registration” has the meaning set forth in Section 5B.

 

“Indemnified Party” has the meaning set forth in Section 5F(c).

 

“Indemnifying Parties” has the meaning set forth in Section 5F(c).

 

“Independent Third Party” means any Person who, immediately prior to the
contemplated transaction, does not own in excess of 5% of the Company’s Common
Stock on a fully-diluted basis (a “5% Owner”), who is not controlling,
controlled by or under common control with any such 5% Owner and who is not the
spouse or descendent (by birth or adoption) of any such 5% Owner or a trust for
the benefit of such 5% Owner or such other Persons.

 

“IPO” means an initial Public Offering of Common Stock or the Company otherwise
becoming a “reporting company” under Section 13 of the Exchange Act with regard
to a registration of Common Stock under Section 12 of the Exchange Act.

 

“Law” means any federal, state, local or foreign law, rule, or regulation.

 

“Losses” has the meaning set forth in Section 5F(a).

 

“Management Holders” means, collectively, the Blackford Investors and the Other
Investors.

 

30

--------------------------------------------------------------------------------


 

“Merger Agreement” means that certain Merger Agreement, dated as of April 15,
2007, by and among the Company, UHS Merger Sub, Inc. Universal Hospital
Services, Inc. and other parties named therein, as amended, modified or
supplemented from time to time).

 

“NASD” has the meaning set forth in Section 5D(m).

 

“Offer Notice” has the meaning set forth in Section 3(b).

 

“Offerees” has the meaning set forth in Section 3(b).

 

“Other Holders” has the meaning set forth in the preamble hereto.

 

“Other Investors” means any of the Other Holders or any of its Permitted
Transferees.

 

“Other Investor Shares” means all Securityholder Shares issued or issuable to
any Other Investor, whether upon the exercise of any Common Stock Equivalents,
preemptive rights or otherwise.

 

“Other Registration Rights” has the meaning set forth in Section 5A(a).

 

“Participation Securityholders” has the meaning set forth in Section 3(c).

 

“Permitted Transferee” has the meaning set forth in Section 3(d).

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or other entity and a governmental entity or any
department, agency or political subdivision thereof.

 

“Preemptive Securities” has the meaning set forth in Section 6(a).

 

“Priority Right” has the meaning set forth in Section 5A(c).

 

“Proceeding” has the meaning set forth in Section 5F(c).

 

“Professional Services Agreement” means that certain Professional Services
Agreement, dated as of the date hereof, by and among the Company and Bear
Stearns Merchant Manager III (Cayman), L.P., as amended, modified or
supplemented from time to time.

 

“Public Offering” means any offering by the Company of its capital stock or
equity securities to the public pursuant to an effective registration statement
under the Securities Act; provided that a Public Offering shall not include an
offering made in connection with a business acquisition or combination or an
employee benefit plan.

 

“Public Sale” means any sale of Securityholder Shares pursuant to a Public
Offering or a Rule 144 Sale.

 

“Purchasing Holder” has the meaning set forth in Section 6(f).

 

31

--------------------------------------------------------------------------------


 

“Qualified Public Offering” means a Public Offering which results in proceeds
(net of underwriting discounts and selling commissions) of at least $100,000,000
and after which the Company’s equity securities are listed on a national
securities exchange or the NASDAQ Stock Market.

 

“Registrable Securities” means for any Securityholder (a) any shares of Common
Stock held by such Securityholder and (b) any shares of Common Stock issued or
issuable upon the exercise, conversion or exchange of all Common Stock
Equivalents held by such Securityholder. As to any particular Registrable
Securities, such securities shall cease to be Registrable Securities when they
have been (i) Transferred in a Public Sale or (ii) otherwise Transferred and new
certificates for them not bearing the legend set forth in Section 7 shall have
been delivered by the Company and subsequent disposition of such securities
shall not require registration or qualification of such securities under the
Securities Act or such state securities or blue sky laws then in force.
Notwithstanding the foregoing, the Company shall not be required to register any
securities other than shares of its Common Stock.

 

“Registration” means the registration of Registrable Securities pursuant to a
Registration Statement filed pursuant to Section 5.

 

“Registration Notice” has the meaning set forth in Section 5A(a).

 

“Registration Request” has the meaning set forth in Section 5A(a).

 

“Registration Statement” means any registration statement of the Company filed
with the SEC pursuant to the Securities Act (other than a registration statement
on Form S-4 or Form S-8 or any similar or successor form), including the
prospectus, amendments and supplements to such registration statement, including
post-effective amendments, all exhibits, and all material incorporated by
reference or deemed to be incorporated by reference in such registration
statement.

 

“Repurchase Notice” has the meaning set forth in Section 10(c).

 

“Repurchase Option” has the meaning set forth in Section 10(a).

 

 “Repurchase Price” has the meaning set forth in Section 10(b).

 

“Repurchase Shares” has the meaning set forth in Section 10(a).

 

“Rule 144 Sale” means a sale of Securityholder Shares to the public through a
broker, dealer or market-maker pursuant to the provisions of Rule 144 (other
than Rule 144(k) prior to a Public Offering) adopted under the Securities Act
(or any successor rule or regulation).

 

“Sale Notice” has the meaning set forth in Section 3(c).

 

“Schedule of Investors” has the meaning set forth in the preamble hereto.

 

“SEC” means the United States Securities and Exchange Commission.

 

32

--------------------------------------------------------------------------------


 

“Section 3(c) Transferring Securityholder” has the meaning set forth in
Section 3(c).

 

“Securities Act” means the Securities Act of 1933, as amended from time to time.

 

“Securityholder” means, collectively, the BSMB Investors, the Blackford
Investors and the Other Investors.

 

“Securityholder Shares” means (a) any capital stock of the Company purchased or
otherwise acquired by any Securityholder, and (b) any securities issued or
issuable directly or indirectly with respect to any of the securities described
in clause (a) above, in each case, by way of stock dividend or other
distribution or stock split, or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization. As to any
particular shares constituting Securityholder Shares, such shares shall cease to
be Securityholder Shares when they have been acquired by the Company or sold
pursuant to a Public Sale.

 

“Senior Notes” means the Second Lien Senior Secured Floating Rate Notes due 2015
and the Second Lien Senior Secured PIK Toggle Notes due 2015, issued by the
Company.

 

“Stock Option Plan” means the Company’s stock option plan that has been approved
by the Board.

 

“Sub Board” has the meaning set forth in Section 1(a).

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof, or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the limited liability company, partnership or other similar ownership
interest thereof is at the time owned or controlled, directly or indirectly, by
any Person or one or more Subsidiaries of that Person or a combination thereof.
For purposes hereof, a Person or Persons shall be deemed to have a majority
ownership interest in a limited liability company, partnership, association or
other business entity if such Person or Persons shall be allocated a majority of
limited liability company, partnership, association or other business entity
gains or losses or shall be or control the managing director or general partner
of such limited liability company, partnership, association or other business
entity.

 

“Termination Date” has the meaning set forth in Section 10(a).

 

“Transaction Documents” means, collectively, the Merger Agreement, the
Professional Services Agreement, this Agreement, the Certificate of
Incorporation, the Company’s bylaws, the Credit Agreement and any other
agreement or document contemplated by any of the foregoing.

 

“Transfer” means any direct or indirect sale, transfer, assignment, pledge,
encumbrance or other disposition (whether with or without consideration and
whether

 

33

--------------------------------------------------------------------------------


 

voluntarily or involuntarily or by operation of Law) including any derivative
transaction that has the effect of changing materially the economic benefits and
risks of ownership (and “Transferee,” “Transferor” and any other derivation
thereof shall have correlative meanings).

 

“Transferring Holder” has the meaning set forth in Section 3(b).

 

“UHS” means Universal Hospital Services, Inc.

 

“Valuation Date” has the meaning set forth in Section 10(b).

 

13.           Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable Law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable Law in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
the validity, legality or enforceability of any other provision of this
Agreement in such jurisdiction or affect the validity, legality or
enforceability of any provision in any other jurisdiction, but this Agreement
shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.

 

14.           Entire Agreement. Except as otherwise expressly set forth herein,
this Agreement embodies the complete agreement and understanding among the
parties hereto with respect to the subject matter hereof and supersedes and
preempts any prior understandings, agreements or representations by or among the
parties, written or oral, which may have related to the subject matter hereof in
any way.

 

15.           Successors and Assigns. Except as otherwise provided herein, this
Agreement shall bind and inure to the benefit of and be enforceable by the
Company and its successors and assigns and the Securityholders and any
subsequent holders of Securityholder Shares and the respective permitted
successors and assigns of each of them, so long as they hold Securityholder
Shares; provided, that Section 5F shall continue to apply with respect to any of
the Securityholder Shares that were sold, assigned or transferred pursuant to
the registration rights granted under Section 5.

 

16.           Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be an original and all of which taken together
shall constitute one and the same agreement.

 

17.           Remedies. The Company and the Securityholders shall be entitled to
enforce their rights under this Agreement specifically, to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights existing in their favor. The parties hereto agree and acknowledge
that money damages would not be an adequate remedy for any breach of the
provisions of this Agreement and that the Company and any Securityholder may in
its sole discretion apply to any court of law or equity of competent
jurisdiction for specific performance or injunctive relief (without posting a
bond or other security) in order to enforce or prevent any violation of the
provisions of this Agreement.

 

18.           Termination. Notwithstanding anything to the contrary in this
Agreement, this Agreement shall automatically terminate and be of no further
force and effect immediately

 

34

--------------------------------------------------------------------------------


 

after the consummation of a Company Sale, except that the provisions of Sections
5F, 8, 14, 15, 17, 18, 19, 20 and 21 shall survive the consummation of a Company
Sale if a Demand Registration or Incidental Registration has occurred prior to
such Company Sale.

 

19.           Notices. Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, or sent via facsimile or
mailed first class mail (postage prepaid) or sent by reputable overnight courier
service (charges prepaid) to the Company at the address set forth below and to
any other recipient at the address indicated on the schedules hereto and to any
subsequent holder of Securityholder Shares subject to this Agreement at such
address as indicated by the Company’s records, or at such address or to the
attention of such other person as the recipient party has specified by prior
written notice to the sending party. Notices shall be deemed to have been given
hereunder when delivered personally, when sent via facsimile (as evidenced by a
printed confirmation) if sent prior to 5:00 p.m. (local time of recipient) on a
Business Day or, if not, the next succeeding Business Day), three (3) Business
Days after deposit in the U.S. mail and one (1) Business Day after deposit with
a reputable overnight courier service. The Company’s address is:

 

UHS Holdco, Inc.
770 France Avenue South, Suite 275
Edina, Minnesota 55435-5228
Attention: Gary Blackford
Fax:         952-893-0704

 

With copies, which shall not constitute notices, to:

 

Bear Stearns Merchant Banking Partners III, L.P.
383 Madison Avenue, 40th Floor
New York, New York  10179
Attention: Robert Juneja
Fax:         212-881-9516

 

Dorsey & Whitney LLP
50 South Sixth Street, Suite 1500
Minneapolis, MN 55402-1498
Attention:  Deborah Vigdal
Fax:         612-340-2868

 

and

 

Kirkland & Ellis LLP
153 East 53rd Street
New York, New York 10022
Attention:  Michael T. Edsall and Jai Agrawal
Fax:         212-446-6460

 

20.           Governing Law; Jurisdiction. The corporate law of the State of
Delaware shall govern all issues and questions concerning the relative rights of
the Company and its stockholders. All other issues and questions concerning the
construction, validity, interpretation

 

35

--------------------------------------------------------------------------------


 

and enforceability of this Agreement and the exhibits and schedules hereto shall
be governed by, and construed in accordance with, the laws of the State of
Delaware, without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of Delaware or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of Delaware. The parties hereto hereby irrevocably and unconditionally submit to
the exclusive jurisdiction of any Federal court sitting in the State of
Minnesota over any suit, action or proceeding arising out of or relating to this
Agreement. The parties hereby agree that service of any process, summons, notice
or document by U.S. registered mail addressed to any such party shall be
effective service of process for any action, suit or proceeding brought against
a party in any such court. The parties hereto hereby irrevocably and
unconditionally waive any objection to the laying of venue of any such suit,
action or proceeding brought in any such court and any claim that any such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum. The parties hereto agree that a final judgment in any such
suit, action or proceeding brought in any such court shall be conclusive and
binding upon any party and may be enforced in any other courts to whose
jurisdiction any party is or may be subject, by suit upon such judgment.

 

21.           Waiver of Jury Trial. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT
IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY COURSE OF CONDUCT, COURSE
OF DEALING, VERBAL OR WRITTEN STATEMENT OR ACTION OF ANY PARTY HERETO.

 

22.           Business Days. If any time period for giving notice or taking
action hereunder expires on a day which is not a Business Day, the time period
shall automatically be extended to the Business Day immediately following such
day.

 

23.           Descriptive Headings; Construction. The descriptive headings of
this Agreement are inserted for convenience only and do not constitute a part of
this Agreement. The parties to this Agreement have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement. The word “including” shall mean including
without limitation.

 

24.           Rights of Securityholders. This Agreement affects the
Securityholders only in their capacities as stockholders of the Company, or for
purposes of Section 1, as a stockholder, director, member of a board or
committee thereof, officer of the Company or otherwise.

 

[END OF PAGE]
[SIGNATURE PAGES FOLLOW]

 

36

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Securityholders
Agreement on the day and year first above written.

 

 

UHS HOLDCO, INC.

 

 

 

 

 

By:

/s/ Gary Blackford

 

 

 

 

 

Name: Gary Blackford

 

 

Title: Chief Executive Officer & President

 

--------------------------------------------------------------------------------


 

 

BSMB/UHS, L.P.

 

 

 

 

By:

MBPIII GP, LLC

 

a general partner

 

 

 

 

By:

Bear Stearns Merchant Banking Partners III, L.P.

 

its Sole Member

 

 

 

 

By:

Bear Stearns Merchant Capital (Cayman) III, L.P.

 

a general partner

 

 

 

 

By:

JDH Management LLC

 

a general partner

 

 

 

 

By:

/s/ Robert Juneja

 

 

 

Name: Robert Juneja

 

 

Title: Managing Director

 

 

 

 

 

 

 

BSMB/UHS CO-INVESTMENT PARTNERS, L.P.

 

 

 

 

By:

MBPIII GP, LLC

 

a general partner

 

 

 

 

By:

Bear Stearns Merchant Banking Partners III, L.P.

 

its Sole Member

 

 

 

 

By:

Bear Stearns Merchant Capital (Cayman) III, L.P.

 

a general partner

 

 

 

 

By:

JDH Management LLC

 

a general partner

 

 

 

 

By:

/s/ Robert Juneja

 

 

 

Name: Robert Juneja

 

 

Title: Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

/s/ Gary D. Blackford

 

 

Gary D. Blackford

 

 

 

/s/ Kathy Blackford

 

 

Kathy Blackford

 

 

 

/s/ David E. Dovenberg

 

 

David E. Dovenberg

 

 

 

/s/ Susan E. Ellington

 

 

Susan E. Ellington

 

 

 

/s/ Margaret Everist

 

 

Margaret Everist

 

 

 

/s/ David G. Lawson

 

 

David G. Lawson

 

 

 

/s/ Kathleen Hawkins

 

 

Kathleen Hawkins

 

 

 

/s/ John D. Ainsworth

 

 

John D. Ainsworth

 

 

 

/s/ Lori J. Ainsworth

 

 

Lori J. Ainsworth

 

 

 

/s/ Walter T. Chesley

 

 

Walter T. Chesley

 

--------------------------------------------------------------------------------


 

 

 

 

/s/ Timothy W. Kuck

 

 

Timothy W. Kuck

 

 

 

/s/ Jeffrey L. Singer

 

 

Jeffrey L. Singer

 

 

 

/s/ Darren J. Thieding

 

 

Darren J. Thieding

 

 

 

/s/ Dale Voegeli

 

 

Dale Voegeli

 

 

 

/s/ Rex Clevenger

 

 

Rex Clevenger

 

--------------------------------------------------------------------------------


 

SCHEDULE OF INVESTORS

 

Name and Address

 

Common Stock

 

Joinder Date

 

 

 

 

 

 

 

BSMB/UHS, L.P.

c/o MBPIII GP, LLC

383 Madison Avenue, 40th Fl.

New York, New York  10179

Fax:  (212) 272-7425

Attention: Robert Juneja

 

With a copy, which shall not constitute notice, to:

 

Kirkland & Ellis LLP

153 East 53rd Street

New York, New York  10022

Attention:  Michael T. Edsall and Jai Agrawal

Fax:         212-446-6460

 

175,000,000

 

 

 

 

 

 

 

 

 

BSMB/UHS CO-INVESTMENT PARTNERS, L.P.

c/o MBPIII GP, LLC

383 Madison Avenue, 40th Fl.

New York, New York  10179

Fax:  (212) 272-7425

Attention: Robert Juneja



With a copy, which shall not constitute notice, to:



Kirkland & Ellis LLP

153 East 53rd Street

New York, New York  10022

Attention:  Michael T. Edsall and Jai Agrawal

Fax:         212-446-6460

 

63,913,306

 

 

 

 

 

 

 

 

 

Gary D. Blackford

 

2,221,888

 

 

 

 

 

 

 

 

 

Kathy Blackford

 

1,702,499

 

 

 

 

 

 

 

 

 

David E. Dovenberg

 

995,804

 

 

 

 

 

 

 

 

 

Susan E. Ellington

 

93,152

 

 

 

 

 

 

 

 

 

Margaret A. Everist

 

99,581

 

 

 

 

 

 

 

 

 

David G. Lawson

 

499,825

 

 

 

 

 

 

 

 

 

Kathleen Hawkins

 

69,455

 

 

 

 

 

 

 

 

 

John D. Ainsworth and Lori J. Ainsworth

 

687,896

 

 

 

 

 

 

 

 

 

Walter T. Chesley

 

439,662

 

 

 

 

 

 

 

 

 

Timothy W. Kuck

 

499,854

 

 

 

 

 

 

 

 

 

Jeffery L. Singer

 

1,991,609

 

 

 

 

 

 

 

 

 

Darren J. Thieding

 

99,581

 

 

 

 

 

 

 

 

 

Dale Voegeli

 

379,651

 

 

 

 

 

 

 

 

 

Rex Clevenger

 

100,000

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF JOINDER TO
SECURITYHOLDERS AGREEMENT

 

THIS JOINDER (the “Joinder”) to the Securityholders Agreement, dated as of May
31, 2007 by and among UHS Holdco, Inc., a Delaware corporation (the “Company”)
and certain securityholders of the Company (the “Agreement”), is made and
entered into as of               by and between the Company and               
(“Holder”). Capitalized terms used but not otherwise defined herein shall have
the meanings set forth in the Agreement.

 

WHEREAS, Holder has acquired certain shares of Common Stock (“Holder Shares”),
and the Agreement and the Company requires Holder, as a holder of such Common
Stock, to become a party to the Agreement, and Holder agrees to do so in
accordance with the terms hereof.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Joinder hereby agree as follows:

 

1.             Agreement to be Bound. Holder hereby agrees that upon execution
of this Joinder, it shall become a party to the Agreement and shall be fully
bound by, and subject to, all of the covenants, terms and conditions of the
Agreement as though an original party thereto and shall be deemed a
[Blackford/BSMB/Other Investor] for all purposes thereof. In addition, Holder
hereby agrees that all Holder Shares shall be deemed [Blackford/BSMB/Other
Investor] Shares for all purposes of the Agreement.

 

2.             Notices. For purposes of Section 19 of the Agreement, all
notices, demands or other communications to the Holder shall be directed to:

 

                                                         
                                                         
Tel:                                                   
Fax:                                                   

 

3.             Successors and Assigns. Except as otherwise provided in the
Agreement, this Joinder shall bind and inure to the benefit of and be
enforceable by the Company and its successors and assigns and the Holder and any
subsequent holders of Holder Shares and the respective permitted successors and
assigns of each of them, so long as they hold Holder Shares; provided, that
Section 5F of the Agreement shall continue to apply with respect to any of the
Holder Shares that were sold, assigned or transferred pursuant to the
registration rights granted under Section 5 of the Agreement.

 

4.             Counterparts. This Joinder may be executed in multiple
counterparts, each of which shall be an original and all of which taken together
shall constitute one and the same agreement.

 

B-1

--------------------------------------------------------------------------------


 

5.             Governing Law; Jurisdictio The corporate law of the State of
Delaware shall govern all issues and questions concerning the relative rights of
the Company and its stockholders. All other issues and questions concerning the
construction, validity, interpretation and enforceability of the Agreement,
including this Joinder, and the exhibits and schedules thereto shall be governed
by, and construed in accordance with, the laws of the State of Delaware, without
giving effect to any choice of law or conflict of law rules or provisions
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Delaware. The parties hereto hereby irrevocably and unconditionally submit to
the exclusive jurisdiction of any Federal court sitting in Minneapolis,
Minnesota over any suit, action or proceeding arising out of or relating to this
Joinder or the Agreement. The parties hereby agree that service of any process,
summons, notice or document by U.S. registered mail addressed to any such party
shall be effective service of process for any action, suit or proceeding brought
against a party in any such court. The parties hereto hereby irrevocably and
unconditionally waive any objection to the laying of venue of any such suit,
action or proceeding brought in any such court and any claim that any such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum. The parties hereto agree that a final judgment in any such
suit, action or proceeding brought in any such court shall be conclusive and
binding upon any party and may be enforced in any other courts to whose
jurisdiction any party is or may be subject, by suit upon such judgment.

 

6.             WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT
IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS JOINDER OR THE AGREEMENT OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, VERBAL OR WRITTEN STATEMENT OR ACTION OF ANY PARTY
HERETO OR THERETO.

 

7.             Business Days. If any time period for giving notice or taking
action hereunder expires on a day which is not a Business Day, the time period
shall automatically be extended to the Business Day immediately following such
day.

 

8.             Descriptive Headings; Construction. The descriptive headings of
this Joinder are inserted for convenience only and do not constitute a part of
this Joinder. The parties to this Joinder have participated jointly in the
negotiation and drafting of this Joinder. In the event an ambiguity or question
of intent or interpretation arises, this Joinder shall be construed as if
drafted jointly by the parties and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Joinder. The word “including” shall mean including without
limitation.

 

*          *          *

 

B-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Joinder as of the date
first above written.

 

 

COMPANY:

 

 

 

UHS HOLDCO, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Its:

 

 

 

 

 

HOLDER:

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------
